

Exhibit 10.1


EXECUTION COPY






TERM LOAN AGREEMENT
dated as of
August 28, 2020
among
CLECO POWER LLC,
as Borrower


The Lenders Party Hereto,


and


SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent
and


COBANK, ACB,
and,
REGIONS BANK
as Documentation Agents
____________________________
SUMITOMO MITSUI BANKING CORPORATION,


as Sole Lead Arranger and Sole Bookrunner









--------------------------------------------------------------------------------



Table of Contents
Article I Definitions
1
Section 1.01 Defined Terms
1
Section 1.02 Classification of Loans and Borrowings
27
Section 1.03 Terms Generally
27
Section 1.04 Accounting Terms; GAAP; Pro Forma Calculations
27
Section 1.05 Status of Obligations
28
Section 1.06 Divisions
29
Article II The Credits
29
Section 2.01 Commitments
29
Section 2.02 Loans and Borrowings
29
Section 2.03 Requests for Borrowings
29
Section 2.04 Reserved
30
Section 2.05 Reserved
30
Section 2.06 Reserved
30
Section 2.07 Funding of Borrowings
30
Section 2.08 Interest Elections
31
Section 2.09 Termination of Commitments
32
Section 2.10 Repayment of Loans; Evidence of Debt
32
Section 2.11 Optional Prepayment of Loans.
33
Section 2.12 Reserved
33
Section 2.13 Fees
33
Section 2.14 Interest
34
Section 2.15 Alternate Rate of Interest; Effect of Benchmark Transition Event.
34
Section 2.16 Increased Costs; Illegality
38
Section 2.17 Break Funding Payments
40
Section 2.18 Taxes
40
Section 2.19 Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
                        Sharing of Set-offs
43
Section 2.20 Mitigation Obligations; Replacement of Lenders
45
Section 2.21 Reserved
46
Section 2.22 Defaulting Lenders
46
Section 2.23 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
47
Article III Representations and Warranties
48
Section 3.01 Organization
48
Section 3.02 Authority
48
Section 3.03 Necessary Action
48
Section 3.04 Due Authorization, Etc.
48
Section 3.05 Compliance with Law
48
Section 3.06 No Litigation
48
Section 3.07 Governmental Approvals
49

i
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------



Section 3.08 Financial Condition
49
Section 3.09 No Violation
49
Section 3.10 Not Investment Company
50
Section 3.11 Accuracy of Disclosures
50
Section 3.12 Margin Regulations
50
Section 3.13 Environmental Matters
50
Section 3.14 Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws
51
Article IV Conditions
52
Section 4.01 Effective Date
52
Article V Affirmative Covenants
53
Section 5.01 Use of Proceeds
53
Section 5.02 Financial Statements
53
Section 5.03 Notices of Material Events
54
Section 5.04 Inspection of Property
56
Section 5.05 Maintenance of Properties
56
Section 5.06 Compliance with Laws
56
Section 5.07 Maintenance of Legal Status
57
Section 5.08 Insurance
57
Section 5.09 Taxes
57
Section 5.10 Financial Covenant
57
Article VI Negative Covenants
57
Section 6.01 Fundamental Changes; Sale of Assets; Etc.
57
Section 6.02 Conduct of Business
58
Section 6.03 Distributions
58
Section 6.04 Transactions with Affiliates
58
Section 6.05 Anti-Terrorism Laws and Sanctions; Anti-Corruption Laws
59
Section 6.06 Liens
59
Article VII Events of Default
63
Article VIII The Administrative Agent
65
Section 8.01 Appointment and Authority
65
Section 8.02 Rights as a Lender
65
Section 8.03 Exculpatory Provisions
66
Section 8.04 Reliance by Administrative Agent
67
Section 8.05 Delegation of Duties
67
Section 8.06 Resignation of Administrative Agent
67
    Section 8.07 Non-Reliance on Administrative Agent and Other Lenders
68
Section 8.08 No Other Duties
68
Section 8.09 No Liability
69
Section 8.10 Administrative Agent May File Proofs of Claim
69
Section 8.11 Certain ERISA Matters
69
Article IX Miscellaneous
71
Section 9.01 Notices
71

ii
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------



Section 9.02 Waivers; Amendments
72
Section 9.03 Expenses; Indemnity; Damage Waiver
74
Section 9.04 Successors and Assigns
77
Section 9.05 Survival
81
Section 9.06 Counterparts; Integration; Effectiveness
81
Section 9.07 Severability
81
Section 9.08 Right of Setoff
81
Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process
82
Section 9.10 WAIVER OF JURY TRIAL
82
Section 9.11 Headings
83
Section 9.12 Confidentiality
83
Section 9.13 USA PATRIOT Act
84
Section 9.14 Interest Rate Limitation
84
Section 9.15 No Advisory or Fiduciary Responsibility
84

SCHEDULES:
Schedule 2.01 –  Commitments and Lenders
EXHIBITS:
Exhibit A –  Form of Assignment and Assumption
Exhibit B-1 –  Form of Borrowing Request
Exhibit B-2 – Form of Interest Election Request
Exhibit C –  Reserved
Exhibit D –  Reserved
Exhibit E –  Form of Financial Ratio Certificate
Exhibit F –  Form of Note
Exhibit G-1 –  Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit G-2 –  Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
Exhibit G-3 –  Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit G-4 –  Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)




iii
Cleco Power LLC Credit Agreement


--------------------------------------------------------------------------------



TERM LOAN AGREEMENT (this “Agreement”) dated as of August 28, 2020 among CLECO
POWER LLC, a Louisiana limited liability company (the “Borrower”), the LENDERS
from time to time party hereto and SUMITOMO MITSUI BANKING CORPORATION, as
Administrative Agent.
RECITALS
The Borrower has requested that the Lenders enter into this Agreement to extend
credit in the form of term loans on the Effective Date, in an aggregate
principal amount of up to $125,000,000 (the “Term Loan Facility”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS


SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“Act” has the meaning set forth in Section 9.13.
“Actual Knowledge” means, with respect to any Person and any matter, the earlier
of actual knowledge of, or receipt of written notice by, a responsible officer
of such Person.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Loan or
Eurodollar Borrowing for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate
for such Interest Period divided by (b) 1.00 minus the Eurodollar Reserve
Percentage.
“Administrative Agent” means Sumitomo Mitsui Banking Corporation, in its
capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advisor” means, with respect to any Fund, any entity which provides advice in
relation to the management of investments of such Fund in a manner which is
substantially the same as the manner in which a Manager would provide such
advice.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means (a) with respect to any Person that is not a Fund or a direct
or indirect subsidiary of a Fund, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such Person and (b) with respect to any Person that is a
Fund or is a direct or indirect subsidiary of a Fund, any
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Manager or Advisor of such Fund and any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, any such Manager or Advisor (including, for the
avoidance of doubt, any Fund or any direct or indirect subsidiary of any
Fund which is Controlled by any such Person).
“Affiliated Lender” has the meaning set forth in Section 9.02(b).
“Agreement” has the meaning set forth in the Preamble.
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act (15 U.S.C.
§§78dd-1 et seq.), the United Kingdom Bribery Act of 2010, and other
anti-corruption legislation in other jurisdictions applicable to any Borrower
Group Member.
“Anti-Terrorism Law” means each of (a) Executive Order No. 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism; (b) Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the USA Patriot Act); (c) the Money Laundering Control Act of 1986, Public
Law 99-570; (d) the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. §§ 1
et seq., any executive order or regulation promulgated thereunder and
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury or the U.S. Department of State; and (e) any similar
law (including any laws, rules and regulations concerning or relating to bribery
or corruption) enacted in the United States of America subsequent to the date of
this Agreement.
“Applicable Margin” means the interest rate margin for the Term Loan Facility,
being the rate per annum as follows:

Pricing LevelRatingApplicable MarginS&P/FitchandMoody’sEuro-dollar LoansBase
Rate Loans1≥ Aand≥ A21.125%0.125%2  = A -and = A31.250%0.250%3
    < BBB+
and
< Baa1
1.375%0.375%



For purposes of determining the “Applicable Margin”,
(a) “Pricing Level” means Pricing Level 1, 2 or 3 referenced in the table above,
as the context may require;


2
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(b) if all three Rating Agencies have ratings in effect, then the Pricing Level
shall be based on the two highest of such ratings. If the ratings fall within
different Pricing Levels, then (i) if the split is one level, the pricing will
be based on the higher rating level, (ii) if the split is two levels, the
pricing shall be based on the middle rating level, and (iii) if the split is
more than two levels, the pricing shall be based on the rating level that is one
level lower than the higher rating level;
(c) if only two of the Rating Agencies have ratings in effect, and the two
ratings fall within different Pricing Levels, then (i) if the split is one
level, the pricing will be based on the higher rating level, (ii) if the split
is two levels, the pricing shall be based on the level between such ratings, and
(iii) if the split is more than two levels, the pricing shall be based on the
rating level that is one level lower than the higher rating level;
(d) if only one of the Rating Agencies have ratings in effect, then the Pricing
Level will be based on that rating; and
(e) if none of the Rating Agencies have in effect a Senior Debt Rating, but any
of the Rating Agencies shall have in effect a “Senior Debt Rating” as defined in
the HoldCo Financing Documents for the Indebtedness thereunder, then the
Applicable Margin will be based on the Pricing Level that is two Pricing
Levels lower than the Pricing Level for such Indebtedness under the HoldCo
Financing Documents, and for purposes of this clause (e) Pricing Level 1 is
“lower than” Pricing Level 2 for example.
If the Senior Debt Ratings shall be changed (other than as a result of a change
in the rating system of Moody’s, S&P and Fitch, as applicable), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.03(a)(vii) or otherwise. Each change in each Applicable
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s, S&P or Fitch shall change, or
if any such Rating Agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Loan Facility
represented by (i) on or prior to the Effective Date, such Lender’s Commitment
at such time, and (ii) thereafter, the principal amount of such Lender’s Loan at
such time. The Applicable Percentage of each Lender as of the Effective Date is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised
3
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages a Lender.
“ASC” has the meaning set forth in Section 1.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A.
“Authorized Officer” means, (a) with respect to any Person that is a corporation
or a limited liability company, the chairman, any director, the president, any
vice president or any Financial Officer of such Person or any other Person
authorized to act on behalf of such corporation or limited liability company in
respect of the action, and (b) with respect to any Person that is a partnership,
any director, the president, any vice president or any Financial Officer of a
general partner or managing partner of such Person or any other Person
authorized to act on behalf of such partnership in respect of the action.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means:
a.with respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law, regulation, rule or requirement for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule; and
b.with respect to the United Kingdom, Part I of the United Kingdom Banking Act
2009 (as amended from time to time) and any other law, regulation or rule
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” means, (a) commencement by the relevant Person of any case or
other proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, shall make a general
assignment for the benefit of its creditors; or (b) commencement against such
Person of any case or other proceeding of a nature referred to in clause (a)
above which (i) results in the entry of an order for relief or any such
adjudication or appointment or (ii) remains undismissed or undischarged for a
period of 60 days; or (c) commencement against such Person of any case or
4
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



other proceeding seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed pending appeal within 60 days from the entry
thereof; or (d) such Person taking any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (a), (b) or (c) above; or (e) such Person admitting in writing its
inability to pay its debts as they become due.
“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Rate in effect on such day plus ½
of 1%, and (c) the Eurodollar Rate for a one-month Interest Period on such day
(or if any such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for the avoidance of doubt, the Eurodollar Rate for
any day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such page) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to such date. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Rate or the Eurodollar Rate, respectively.
Notwithstanding anything herein to the contrary, any change in the Base Rate due
to replacement of the Eurodollar Rate with the Benchmark Replacement shall be
governed by Section 2.15.
“Base Rate Loans” means, when used in reference to any Loan or Borrowing, a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Base Rate.
“Basel III” has the meaning set forth in the definition of “Change in Law”.
“Benchmark Replacement” has the meaning set forth in Section 2.15(e).
“Benchmark Replacement Adjustment” has the meaning set forth in Section 2.15(e).
“Benchmark Replacement Conforming Changes” has the meaning set forth in
Section 2.15(e).
“Benchmark Replacement Date” has the meaning set forth in Section 2.15(e).
“Benchmark Transition Event” has the meaning set forth in Section 2.15(e).
“Benchmark Transition Start Date” has the meaning set forth in Section 2.15(e).
“Benchmark Unavailability Period” has the meaning set forth in Section 2.15(e).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” has the meaning set forth in Section 8.11(c).


5
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“BIS” means the Bank of International Settlements.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the Preamble.
“Borrower Group Member” means any of the Borrower or its Subsidiaries (other
than an Immaterial Subsidiary).
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B-1 or in
such other form as the Administrative Agent and Borrower may agree.
“Business” has the meaning set forth in Section 6.02.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided that when used in connection with a Loan bearing interest at
the Eurodollar Rate, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
“Capital Lease” means, as applied to the Borrower and its Subsidiaries, any
lease of any property (whether real, personal or mixed) by the Borrower or a
Subsidiary as lessee that, in conformity with GAAP, is, or is required to be,
accounted for as a capital lease on the balance sheet of the Borrower; provided
that the adoption or issuance of any accounting standards after December 31,
2018 will not cause any lease that was not or would not have been a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease, except
that in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that such leases
were in existence before ASC 842 took effect) that would constitute capital
leases in conformity with GAAP before ASC 842 took effect shall be considered
Capital Leases; provided, however, no power purchase agreement with an
independent power producer or a power producer which is not an Affiliate of
Borrower that either (a) is in effect as of the Effective Date or (b) becomes
effective after the Effective Date (to the extent costs incurred by the Borrower
thereunder are approved by all relevant Governmental Authorities (such as the
Louisiana Public Service Commission) to be recoverable from customers of the
Borrower or its Subsidiaries) shall, in each case, constitute a Capital Lease.
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any Subsidiary:
(a) marketable direct obligations of the United States of America;
(b) marketable obligations directly and fully guaranteed as to interest and
principal by the United States of America;
6
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(c) demand deposits, time deposits, certificates of deposit and banker’s
acceptances issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any political
subdivision thereof or under the laws of Canada, Switzerland or any country
which is a member of the European Union having a combined capital and surplus of
at least $250,000,000 and having long-term unsecured debt securities rated “A-2”
or equivalent by one Rating Agency;
(d) commercial paper or tax exempt obligations given the highest rating by
two Rating Agencies;
(e) obligations of any other bank meeting the requirements of clause (c) above,
in respect of the repurchase of obligations of the type as described in
clauses (a) and (b) above, provided, that such repurchase obligations shall be
fully secured by obligations of the type described in said clauses (a) and (b)
above, and the possession of such obligations shall be transferred to, and
segregated from other obligations owned by, such bank;
(f) a money market fund or a qualified investment fund given one of the
two highest long-term ratings available from S&P and Moody’s; and
(g) Eurodollar certificates of deposit issued by a bank meeting the requirements
of clause (c) above. With respect to any rating requirement set forth above, if
the issuer is rated by either S&P or Moody’s, but not both, then only the rating
of such rating agency shall be utilized for the purpose of this definition.
“Change in Control” means
(a) (i) at any time prior to a Qualifying IPO, the Sponsors shall cease to
collectively directly or indirectly own and control, both legally and
beneficially, more than 50% of the voting equity interests in HoldCo on a fully
diluted basis (and taking into account all such securities that such “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act
of 1934) has the right to acquire pursuant to any option right) and (ii) at any
time following a Qualifying IPO, any “person” or “group” owns a greater
percentage of the voting equity interests in HoldCo than the Sponsors
collectively hold; or
(b) HoldCo shall cease to own, directly or indirectly, 100% of the equity
interests of the Borrower other than any such equity interests (not to exceed at
any time, in the aggregate, 5.0% of all issued and outstanding equity interests
in the Borrower) owned by current or former officers, directors and employees of
the Borrower (or their respective family members, estates or trusts or other
entities for the benefit of any of the foregoing) in connection with any
long-term incentive plan.
“Change in Law” means the occurrence of any of the following (a) the adoption of
any Governmental Rule (including, without limitation, in respect of the
implementation of the reforms to the International Convergence of Capital
Measurements and Capital Standards published by the Basel Committee on Banking
Supervision in September 2010 (“Basel III”), or the adoption by any Lender of
any policy (or change to, or in its interpretation or application of, any policy
in existence as of the date hereof) implementing any provision of Basel III) in
each case following the Effective
7
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Date, (b) any change in any Governmental Rule (including, without limitation, in
respect of the implementation of Basel III) or in the interpretation or
application thereof by any Governmental Authority following the Effective Date
or (c) compliance by any Lender with any request, guideline or directive
(whether or not having the force of law) of any applicable Governmental
Authority made or issued following the Effective Date, in each case applicable
to the relevant Lender or its holding or parent companies; provided that the
adoption of any Governmental Rule, the change in any Governmental Rule or in the
interpretation or application thereof by any Governmental Authority or the
compliance by any Lender with any request, guideline or directive of any
applicable Governmental Authority, in each case, made or issued in connection
with the Dodd-Frank Street Reform and Consumer Protection Act of 2010, as
amended (“Dodd-Frank”), the application of which affects the reserve, capital,
liquidity or similar requirements of the relevant Lender (or its holding or
parent companies, if any) regardless of the date enacted, adopted or issued
shall be deemed to be a Change in Law.
“Charges” has the meaning set forth in Section 9.14.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a single Loan hereunder up to the amount set forth on Schedule 2.01 with
respect to such Lender. The aggregate principal amount of the Lenders’
Commitments on the Effective Date is $125,000,000.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes imposed
in lieu of net income taxes or branch profits Taxes.
“Constitutive Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of securities, by contract or otherwise, which, for the
avoidance of doubt, shall include, with respect to any Fund, any Manager or
Advisor of such Fund. “Controlling” and “Controlled” have meanings correlative
thereto.
“Credit Party” means the Administrative Agent or any Lender.


8
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Debt” means the Loans and any other Indebtedness that is at least pari passu
with the Loans.
“Debt to Capital Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) all Indebtedness of the Borrower and its
Subsidiaries net of cash and Cash Equivalents as of such date on a consolidated
basis in excess of $5,000,000; provided that the amount of cash and Cash
Equivalents to be deducted pursuant to this clause (a) shall not include any
cash or Cash Equivalents that would appear as “restricted” on a consolidated
balance sheet of the Borrower and its Subsidiaries; to (b) the sum of (i) all
Indebtedness of the Borrower and its Subsidiaries net of cash and Cash
Equivalents as of such date on a consolidated basis in excess of $5,000,000;
provided that the amount of cash and Cash Equivalents to be deducted pursuant to
this clause (b)(i) shall not include any cash or Cash Equivalents that would
appear as “restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries; plus (ii) all shareholders’ equity of the Borrower as of such
date; provided further that outstanding Indebtedness under any revolving loan
facility of the Borrower or any of its Subsidiaries used for working capital
purposes shall be based on a rolling four fiscal quarter average for such
Indebtedness.
“Default” means any event or condition which would, with the expiry of a grace
period, the giving of notice or any combination of the foregoing, become an
Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within
two (2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent or the
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s or
Borrower’s, as applicable, receipt of such certification, (d) has become the
subject of a Bankruptcy Event, or (e) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action.
“Distribution” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Borrower or any payment (whether in cash, securities or other property other
than common equity), including any sinking fund or similar deposit, on account
of the purchase, redemption, defeasance, retirement, acquisition, cancellation
or termination of any equity interests in the Borrower or any option, warrant or
other right to acquire any such Equity Interest in the Borrower and (b) any
management fees to the extent not constituting operating expenses.
9
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Dollars” or “$” refers to lawful money of the United States of America.
“Early Opt-in Election” has the meaning set forth in Section 2.15(e).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning set forth in Section 4.01.
“Eligible Assignee” means a commercial bank, finance company, insurance company,
pension fund, or other financial institutions or funds (whether a corporation,
partnership or other entity) engaged generally in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
in each case solely to the extent that such Person has been approved (not to be
unreasonably withheld, conditioned or delayed, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof and provided, further, that no consent
of the Borrower shall be required for an assignment if an Event of Default has
occurred and is continuing) by the Borrower; provided that (i) no private
equity, infrastructure or mezzanine fund shall in any event constitute an
Eligible Assignee and (ii) none of the Sponsors, the Borrower, or any of their
Affiliates shall in any event constitute an Eligible Assignee.
“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments, orders or decrees, in each case as modified and
supplemented and in effect from time to time regulating or imposing liability or
standards of conduct relating to the regulation, use or protection of the
environment or to emissions, discharges, Releases or threatened Releases of
Hazardous Materials into the environment, including, without limitation, ambient
air, soil, surface water, groundwater, wetlands, coastal waters, land or
subsurface strata, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials or to the protection or safety of the health of
human beings or other living organisms and natural resources related to the
environment, as now are, or may at any time hereafter be, in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any
10
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a ERISA Plan (other
than an event for which the 30day notice period is waived); (b) the existence
with respect to any ERISA Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any ERISA Plan; (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any ERISA Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any ERISA Plan or ERISA Plans or to appoint a trustee to
administer any ERISA Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any ERISA Plan or Multiemployer ERISA Plan; (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer ERISA Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer ERISA Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 of
ERISA; (h) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(i) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (j) conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any ERISA
Plan; or (k) a determination that any ERISA Plan is in “at risk” status (within
the meaning of Section 303 of ERISA).
11
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
ERISA Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loans”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing or Eurodollar
Loan for any Interest Period, the rate per annum rounded upwards, if necessary,
to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period, or such other Benchmark Replacement
rate per annum as may be determined in accordance with Section 2.15; provided
that if the Eurodollar Rate is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning set forth in Article VII.
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Financing Document, any of the following Taxes imposed on or with respect to
a Recipient:
(a)Taxes imposed on or measured by net income (however denominated), franchise
Taxes imposed in lieu of net income taxes and branch profits Taxes or similar
Taxes, in each case, imposed by (i) the jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes;
(b)any Taxes imposed as a result of the failure of any Recipient to furnish any
form, documentation or information required by Section 2.18(f);
12
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(c)in the case of a Lender, any withholding Tax that is imposed on amounts
payable to such Lender pursuant to a law in effect on the date on which such
Lender (i) becomes a party to this Agreement or (ii) subsequently designates a
new lending office except to the extent that amounts with respect to Taxes, if
any, were payable to such Lender’s assignor (in the case where such Lender is a
permitted assignee under Section 9.04) or to such Lender immediately before it
changed its lending office (in the case where such Lender designated a new
lending office); and
(d)any withholding of Tax imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreements entered into to implement or further the collection
of Taxes imposed pursuant to the foregoing (together with any law implementing
such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day immediately succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the immediately
preceding Business Day as so published on the immediately succeeding Business
Day, (b) if no such rate is so published on such immediately succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent and (c) if the Federal Funds Rate is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” has the meaning set forth in
Section 2.15(e).
“Fee Letter” means the Fee Letter dated as of July 31, 2020 between the Borrower
and Sumitomo Mitsui Banking Corporation.
“Financial Officer” means the chief financial officer, chief accounting officer,
vice president finance, treasurer or assistant treasurer of the Borrower or
individual holding a similar position.
“Financial Ratio Certificate” has the meaning set forth in Section 5.02(c).
“Financing Documents” means (a) this Agreement, (b) any Notes issued pursuant to
Section 2.10(e) and (c) the Fee Letter. Any reference in this Agreement or any
other Financing Document to a Financing Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Financing
Document as the same may be in effect at any and all times such reference
becomes operative.


13
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Finsub” means each special purpose bankruptcy remote Person that is a
wholly-owned (directly or indirectly) Subsidiary of the Borrower organized
solely for the purpose of engaging in a Securitization Financing authorized by a
Securitization Statute and a Securitization Financing Order and activities
related thereto, and each is a “Finsub”.
“Fitch” means Fitch Investors Service, Inc. or its successors.
“Fund” means any investment company, limited partnership, general partnership or
other collective investment scheme or any body corporate or other entity, in
each case, the business, operations or assets of which are managed
professionally for investment purposes.
“GAAP” means generally accepted accounting principles in the United States;
provided, however, that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Financing
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
“Governmental Approvals” means all authorizations, consents, approvals, waivers,
exceptions, variances, filings, permits, orders, licenses, exemptions and
declarations of or with any Governmental Authority.
“Governmental Authority” means any nation, state, sovereign or government, any
federal, regional, state or local government or political subdivision thereof,
any central bank or other entity exercising executive, legislative, judicial,
treasury, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the Person or matters in question (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive requirement, treaty or other governmental restriction or
any similar form of decision of or determination by or any interpretation or
administration of any of the foregoing, in each case, having the force of law
by, any Governmental Authority, which is applicable to any Person, whether now
or hereafter in effect.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease
14
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the Primary Obligor so as to enable
the Primary Obligor to pay such Indebtedness or other monetary obligation,
(iv) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation or
(v) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsement for
a collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
heat, sound, vibration, radiation or other substance or emission which is a
contaminant, pollutant, dangerous substance, toxic substance, hazardous waste,
subject waste, hazardous material or hazardous substance which is or becomes
regulated by applicable Environmental Laws or which is classified as hazardous
or toxic under applicable Environmental Laws (including gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls, asbestos and urea
formaldehyde foam insulation).
“Hedging Arrangements” means any agreement or arrangement with respect to any
swap, cap, collar, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
“HoldCo” means Cleco Corporate Holdings LLC, a Louisiana limited liability
company.
“HoldCo Financing Documents” means the “Financing Documents” as defined in the
Credit Agreement, dated as of April 13, 2016, among HoldCo, as borrower, the
lenders from time to time party thereto, and Mizuho Bank, Ltd., as
administrative agent, as amended, amended and restated, waived or otherwise
modified from time to time (or similar term in any refinancing, replacement,
refunding, renewal or extension thereof).
“Immaterial Subsidiary” means any Subsidiary of the Borrower whose total assets
(excluding intercompany receivables) at the relevant time of determination have
a gross asset value of less than 5% of total assets (excluding intercompany
receivables) of the Borrower and its Subsidiaries on a consolidated basis as set
forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b) and whose total consolidated revenues
(excluding
15
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



intercompany sales) for the twelve (12) months ending at the relevant time of
determination are less than 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries as set forth on the
most recent financial statements delivered pursuant to Section 5.02(a) or
Section 5.02(b); provided that at no time shall all Immaterial Subsidiaries so
designated pursuant to this definition have in the aggregate (x) total assets
(excluding intercompany receivables) at the relevant time of determination
having a gross asset value in excess of 5% of total assets (excluding
intercompany receivables) of the Borrower and its Subsidiaries on a consolidated
basis as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b), or (y) total consolidated revenues
(excluding intercompany sales) for the twelve (12) months ending at the relevant
time of determination in excess of 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries on a consolidated basis
as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b).
“Indebtedness” of any Person means:
(a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables not overdue for more than
180 days) that in accordance with GAAP would be included as a liability on the
balance sheet of such Person,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(e) any Capital Lease obligations (and the amount of these obligations shall be
the amount so capitalized),
(f) all obligations, contingent or otherwise, of such Person under acceptances
issued or created for the account of such Person,
(g) all unconditional obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests,
(h) all net obligations of such Person pursuant to hedging transactions,
(i) all Guarantees of such Person in respect of obligations of the kind referred
to in clauses (a) through (h) above, and
(j) all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness.
16
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Financing Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Information” has the meaning set forth in Section 9.12.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, substantially in the form
of Exhibit B-2 or in such other form as the Administrative Agent and Borrower
may agree.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and the Maturity Date, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three,
six or, if agreed to by all Lenders, twelve months thereafter, as the Borrower
may elect; provided that:
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period;
(c) any Interest Period that would otherwise extend beyond the Maturity Date
will end on the Maturity Date; and
(d) subject to clause (a) above, the initial Interest Period selected by the
Borrower for any Eurodollar Borrowing may, if so specified in the related
Borrowing Request for such Eurodollar Borrowing, be an irregular Interest Period
ending on the final day of any calendar month that is not less than three
Business Days after, and not more than three months after, the date of such
Eurodollar Borrowing.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.


17
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with any receivables facility and paid
to the Borrower or its Subsidiaries, as reduced by the aggregate amounts
received by such investors from the payment of receivables and applied to reduce
such invested amounts.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“LIBOR” has the meaning set forth in the definition of “Benchmark Replacement
Date”.
“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other) or other security interest,
any conditional sale or other title retention agreement, or any financing lease
having substantially the same effect as any of the foregoing, and the filing of
any financing statement or similar instrument under the UCC or comparable
Governmental Rule.
“Loan Obligations” means, as at any date, the sum, computed without duplication,
of (a) the aggregate outstanding principal amount of the Loans plus all accrued
interest (whether arising or incurred before or after any bankruptcy of the
Borrower) and fees on such amount or commitments relating thereto or with
respect to the Term Loan Facility, plus (b) any amounts (including, without
limitation, insurance, insurance premiums, licensing fees, recording and filing
fees, and Taxes) the Administrative Agent or the Lenders expend on behalf of the
Borrower in accordance with the Financing Documents because the Borrower fails
to make any such payment when required under the terms of any Financing
Document, plus (c) all amounts required to be paid by the Borrower to the
Lenders and the Administrative Agent under an indemnification, cost
reimbursement or similar provision.
“Loans” means the term loans made by the Lenders to the Borrower pursuant to
this Agreement. Each Loan shall be either a Base Rate Loan or a Eurodollar Loan.
“Manager” means, with respect to any Fund, any general partner, trustee,
responsible entity, nominee, manager, or other entity performing a similar
function with respect to such Fund.
“Mandated Lead Arranger” means Sumitomo Mitsui Banking Corporation, in its
capacity as sole lead arranger and sole bookrunner.


18
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) the validity or enforceability of the Financing Documents,
(c) the ability of the Borrower to perform any of its obligations under the
Financing Documents, or (d) the rights or remedies of the Administrative Agent
or any Lender under the Financing Documents.
“Material Debt Financing Document” means any credit agreement, purchase
agreement, indenture, note or similar contract or instrument providing for, or
evidencing, the issuance or incurrence of any Indebtedness for borrowed money in
an aggregate principal amount of at least $50,000,000.
“Material Subsidiary” means any Subsidiary of the Borrower, other than
Immaterial Subsidiaries.
“Maturity Date” means June 28, 2022.
“Maximum Rate” has the meaning set forth in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc. or its successors.
“Mortgage” means the indenture of mortgage, dated as of July 1, 1950, made by
the Borrower to Bank One Trust Company, NA, as Trustee thereunder, as amended,
supplemented, amended and restated, refinanced or replaced from time to time.
“Multiemployer ERISA Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).
“Non-U.S. Recipient” means a Recipient that is not a U.S. Person.
“Note” means a promissory note in the form of Exhibit F.
“OFAC” has the meaning set forth in the definition of “Anti-Terrorism Law”.
“Other Borrower Credit Agreement” means each of (a) the Credit Agreement dated
as of April 13, 2016, among the Borrower as borrower, the lenders party thereto
from time to time and Mizuho Bank, Ltd., as administrative agent and (b) the
Uncommitted Letter of Credit Agreement dated as of April 30, 2018 between the
Borrower and The Bank of Nova Scotia, each as amended, amended and restated,
waived or otherwise modified from time to time.


19
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Other Borrower Financing Documents” means the “Financing Documents” as defined
in each Other Borrower Credit Agreement (or similar term in any refinancing,
replacement, refunding, renewal or extension thereof).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient negotiating, executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Financing
Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, or any other excise or property Taxes, charges,
levies or similar Taxes arising from any payment made under any Financing
Document or any related credit document from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document or from the receipt or perfection of a security interest
under, or otherwise with respect to any Financing Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than as assignment made pursuant to Section 2.20).
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any or all of its functions, established pursuant to Subtitle A of Title IV
at ERISA.
“Permitted Contest Conditions” means a contest, pursued in good faith,
challenging the enforceability, validity, interpretation, amount or application
of any Governmental Rule, any Taxes, assessment, fee, government charge or levy
or any Lien or other claim or payment of any nature, or judgment or other matter
(legal, contractual or other) by appropriate proceedings timely instituted if
(a) the Borrower or the applicable Subsidiary diligently pursues such contest,
(b) the Borrower or the applicable Subsidiary establishes adequate reserves with
respect to the contested claim to the extent required by GAAP and (c) such
contest would not reasonably be expected to result in a breach of Section 6.06
or an Event of Default under clause (i) in Article VII or any criminal or
unindemnified civil liability (in the case of any such civil liability,
otherwise required to be indemnified by the Borrower under the Financing
Documents), being incurred by the Administrative Agent or any of the Lenders.
“Permitted Liens” has the meaning set forth in Section 6.06.
“Permitted Receivables Facility Assets” means (a) receivables (whether now
existing or arising in the future) of the Borrower and its subsidiaries which
are transferred or pledged to a Receivables Entity pursuant to a Permitted
Receivables Financing and any related Permitted Receivables Related Assets which
are also so transferred or pledged to such Receivables Entity and all proceeds
thereof and (b) loans to the Borrower and its Subsidiaries secured by
receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Borrower and its Subsidiaries which are made
pursuant to a Permitted Receivables Financing.
20
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Permitted Receivables Financing” means any receivables facility providing for
the sale or pledge by the Borrower and/or one or more other Receivables Sellers
of Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and such Receivables Sellers) to a Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors (with the Receivables Entity permitted to issue investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from the Borrower and/or the respective Receivables Sellers, in an
aggregate for all such facilities not to exceed at any time an amount equal to
10% of the aggregate receivables of the Borrower and its Subsidiaries as set
forth in the most recent audited financial statements delivered pursuant to
Section 5.02(a). For purposes of this definition, the “principal amount” of any
receivables facility shall mean the Invested Amount.
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to receivables and any collections or proceeds of
any of the foregoing.
“Person” means any individual, corporation, limited liability company, company,
voluntary association, partnership, joint venture, trust, or other enterprises
or unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof) or other entity.
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal Eastern Edition as the “prime rate” for such day, and if the Wall Street
Journal Eastern Edition does not publish such rate on such day, then such rate
as most recently published prior to such day, or if for any reason such rate is
no longer published or available, the rate publicly announced from time to time
by the Administrative Agent (or any Lender (which agrees in writing to have its
rates so used) selected by the Administrative Agent) as its prime rate.
“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the most
recently ended Test Period and otherwise in accordance with Section 1.04(b)
herein.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.
“PTE” has the meaning set forth in Section 8.11(c).
“Qualified Eligible Assignee” means any Person that (immediately prior to giving
effect to the relevant assignment under this Agreement) is (a) a Lender or
(b) an Affiliate or an Approved Fund of a Lender.


21
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Qualifying IPO” shall mean the issuance by HoldCo or any other direct or
indirect parent of HoldCo of its common stock in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the
Securities and Exchange Commission (or any Governmental Authority succeeding to
any of its principal functions) in accordance with the Securities Act of 1933
(whether alone or in connection with a secondary public offering).
“Quarter End Date” means March 31, June 30, September 30 and December 31 of
each year.
“Rating Agency” means any of S&P, Moody’s or Fitch or any similar entity or any
of their respective successors.
“Receivables Entity” means a wholly-owned direct or indirect Subsidiary of the
Borrower which engages in no activities other than in connection with the
financing of accounts receivable of Receivables Sellers and which is designated
(as provided below) as the “Receivables Entity”
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding Guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,
(b) with which neither the Borrower nor any of its Subsidiaries has any
contract, agreement, arrangement or understanding (other than pursuant to
documents relating to the relevant Permitted Receivables Financing (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from persons that are not Affiliates of the Borrower, and
(c) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Borrower certifying that,
to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions. For the
avoidance of doubt, the representations, warranties, covenants and events of
default contained in the Financing Documents shall not apply to any Receivables
Entity.
“Receivables Seller” means the Borrower and any direct or indirect subsidiary of
the Borrower that are from time to time party to a Permitted Receivables
Financing.


22
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender (and, in the case of a Lender that is classified as a partnership for
U.S. federal tax purposes, a Person treated as the beneficial owner thereof for
U.S. federal tax purposes).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, attorneys-in-fact,
and advisors of such Person.
“Releases” means with respect to any Hazardous Material, any release, spill,
emission, emanation, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration of such Hazardous Material into the indoor or
outdoor environment, including, without limitation, the movement of such
Hazardous Material through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
“Relevant Governmental Body” has the meaning set forth in Section 2.15(e).
“Removal Effective Date” has the meaning set forth in Section 8.06(b).
“Required Lenders” means, at any time, Lenders holding outstanding Loans
representing more than 50% of the sum of the principal amount of all Loans
outstanding at such time; provided that so long as there are three or more
Lenders party to this Agreement (other than Defaulting Lenders), “Required
Lenders” shall include at least two Lenders.
“Resignation Effective Date” has the meaning set forth in Section 8.06(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Party” means any Person listed (a) in the Exhibit to Executive Order
No. 13224 of September 23, 2001 - Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten To Commit, or Support Terrorism; (b) on the
“Specially Designated Nationals and Blocked persons” list maintained by the
OFAC; (c) in any sanctions-related list of designated Persons maintained by OFAC
or the U.S. Department of State or any country, region or territory which is
itself the subject or target of any economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time pursuant to
Anti-Terrorism Laws; (d) in any successor list to either of the foregoing; or
(e) any Person operating, organized or resident in or owned or controlled by any
such Person or Persons described in the foregoing clauses (at the time of this
Agreement, the parties hereto acknowledge that Restricted Parties include the
Crimea region of Ukraine, Cuba, Iran, North Korea and Syria).
“S&P” means S&P Global Ratings or its successors.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person, contemporaneously with the lease of such
property or asset by the seller thereof as lessee.


23
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Securitization Financing” means an issuance of any bonds, other evidence of
indebtedness or certificates of participation or beneficial interests that, in
compliance with Internal Revenue Service Revenue Procedure 2005-62, is
(a) issued by a Finsub and (b) secured by the intangible property right to
collect charges for the recovery of specified costs and such other assets, if
any, of a Finsub.
“Securitization Financing Order” has the meaning specified in Section 6.06(ff).
“Securitization Statute” means any Law, including the Louisiana Electric Utility
Storm Recovery Securitization Act and the Louisiana Electric Utility Investment
Recovery Securitization Act, that (a) is enacted to facilitate the recovery of
certain specified costs incurred by the Borrower; (b) authorizes the Borrower to
apply for, and authorizes the applicable regulatory Governmental Authority to
issue, a financing order determining the amount of specified costs the Borrower
will be allowed to recover; (c) provides that pursuant to the financing order,
the Borrower acquires an intangible property right to charge, collect, and
receive amounts necessary to provide for the full recovery of the specified
costs determined to be recoverable, and assures that the charges are
non-bypassable; (d) guarantees that the applicable regulatory Governmental
Authority will not rescind or amend the financing order, revise the amount of
specified costs, or in any way reduce or impair the value of the intangible
property right, except as may be contemplated by periodic adjustments authorized
by such legislation; (e) provides (if applicable) procedures assuring that the
sale, if any, of the intangible property right from the Borrower to any special
purpose bankruptcy remote Person that is a wholly owned (directly or indirectly)
Subsidiary of the Borrower organized solely for the purpose of engaging in any
securitization financing pursuant to any order of the applicable regulatory
Governmental Authority will be perfected under applicable law as an absolute
transfer of the Borrower’s right, title, and interest in the property, and
(f) authorizes the securitization of the intangible property right to recover
the fixed amount of specified costs through the issuance of bonds, other
evidences of Indebtedness, or certificates of participation or beneficial
interest that are issued pursuant to an indenture, contract or other agreement
of the Borrower or a such special bankruptcy remote Person.
“Senior Debt Rating” means at any date, the credit rating identified by S&P,
Fitch or Moody’s as the credit rating which (a) it has assigned to long term
senior unsecured debt of the Borrower or (b) it would assign to long term senior
unsecured debt of the Borrower were the Borrower to issue or have outstanding
any long term senior unsecured debt on such date.
“SOFR” has the meaning set forth in Section 2.15(e).
“Solvent” means, when used with respect to any Person, as of any date of
determination, that (a) such Person is able to pay all of its liabilities as
such liabilities become due, (b) the sum of the debt (including contingent
liabilities) of such Person and its subsidiaries, on a consolidated basis, does
not exceed the fair value of the present assets of such Person and its
subsidiaries, on a consolidated basis, and (c) the capital of such Person and
its subsidiaries, on a consolidated basis, is not unreasonably small in relation
to their business, taken as a whole, as contemplated on such date of
determination (provided that, as used in this definition, the amount of any
contingent liability shall be the amount that, in light of all of the facts and
circumstances existing as of such date of determination, represents the amount
that can reasonably be expected as of that date to become due and payable as an
actual or matured liability (and for avoidance of doubt, excluding
24
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



any liabilities treated as pass-through costs under the applicable regulatory
regime), as determined reasonably and in good faith by such Person).
“Sponsors” means, collectively, MIP Cleco Partners L.P. (f/k/a Como B L.P.),
bcIMC Como Investment Limited Partnership and John Hancock Life Insurance
Company (U.S.A.), and each of their respective Affiliates.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with a Permitted Receivables Financing which are
reasonably customary in accounts receivable financing transactions.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated in right to the Loan
Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to
tax, penalties or similar liability with respect thereto.
“Term Loan Facility” has the meaning set forth in the Recitals hereto.
“Term SOFR” has the meaning set forth in Section 2.15(e).
“Test Period” means, as of any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 5.02(a) or 5.02(b). Any financial ratio or
compliance with any covenant in respect of any Test Period shall be determined
on the date on which the financial statements pursuant to Section 5.02(a) or
Section 5.02(b) have been, or should have been, delivered for the applicable
fiscal period ending on such Quarter End Date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of Loans and the
use of the proceeds thereof.
25
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” has the meaning set forth in Section 2.15(e).
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Tax Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.18(f)(ii)(D).
“Withdrawal Liability” means liability to a Multiemployer ERISA Plan as a result
of a complete or partial withdrawal from such Multiemployer ERISA Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means:
(a) with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule; and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.
26
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan”).
SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules, Recitals, paragraphs, clauses, Appendices
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement (and Articles, Sections, etc. shall be deemed to be
incorporated by reference into this Agreement), (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (g) all actions by specified officers
of a Person shall be deemed to be taken by such specified officer solely in such
specified officer’s capacity as such officer, (h) all calculations are to be
made without duplication unless otherwise specified, (i) references to “days”
means calendar days unless the term “Business Days” is used, and (j) references
to a time of day means such time in New York, New York unless otherwise
specified.
SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose) (including, without limitation, any change in
GAAP resulting in any operating lease being reclassified as a capital lease),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
27
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards (“ASC”) 159) (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Borrower or any Subsidiary at “fair value”, as defined therein and
(ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under ASC 470-20-15 (previously referred to as
Financial Accounting Standards Board Staff Position APB 14-1) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. Notwithstanding anything herein to the contrary, in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that such leases were in existence before ASC 842
took effect) that would constitute capital leases in conformity with GAAP before
ASC 842 took effect shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Financing Document shall be made
or delivered, as applicable, in accordance therewith.
(b) All computations on a Pro Forma Basis with respect to any period shall be
made giving effect to any acquisition, investment or disposition, or issuance,
incurrence or assumption of or amendment to Indebtedness, or other transaction
that occurred after the first day of such period, in each case, as if such
acquisition, investment or disposition, or issuance, incurrence or assumption of
or amendment to Indebtedness, or other transaction had occurred on the first day
of such period (or, in the case of any balance sheet item, on the last day of
the relevant period), and, to the extent applicable, giving pro forma effect to
historical earnings and cash flows associated with assets acquired and
investments made and excluding the pro forma effect of historical earnings and
cash flows associated with assets disposed of, in each case, during such
relevant period (but, in each case, without giving effect to any synergies or
cost savings therefrom) and any related incurrence or reduction of Indebtedness,
including adjustments in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging
Arrangements applicable to such Indebtedness).
SECTION 1.05 Status of Obligations. In the event that the Borrower shall at any
time issue or have outstanding any Subordinated Indebtedness, the Borrower shall
take all such actions as shall be necessary to cause the Loan Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent (and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to this Agreement) and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness. Without
limiting the foregoing, the Loan Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Administrative Agent (and each
co-agent or sub-agent
28
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



appointed by the Administrative Agent from time to time pursuant to this
Agreement) and the Lenders may have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness.
SECTION 1.06 Divisions. For all purposes under the Financing Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
ARTICLE II
THE CREDITS


SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single Loan in Dollars to the Borrower on
the Effective Date in the original aggregate principal amount equal to its
Commitment or its Applicable Percentage of the amount of all Loans requested by
Borrower. Amounts paid or prepaid in respect of Loans may not be reborrowed. To
the extent Borrower requests less than all of the aggregate Commitments for
funding on the Effective Date, the remaining unfunded commitment shall be deemed
terminated at the end of business on the Effective Date.
SECTION 2.02 Loans and Borrowings.  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Applicable Percentages. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b) Subject to Section 2.15, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Section 2.15, 2.16, 2.17 and 2.18
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.
(c) Each Borrowing of Eurodollar Loans shall be in an aggregate amount that is
an integral multiple of $100,000 and not less than $5,000,000. Each Borrowing of
Base Rate Loans shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Borrowings outstanding.
SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone, hand delivery,
facsimile or electronic transmission, which such notice shall be in the form of
(or, in the case of telephonic
29
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



notification, promptly confirmed in the form of) a written Borrowing Request
signed by the Borrower (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of a Base Rate Borrowing, not later than
1:00 p.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04 Reserved
SECTION 2.05 Reserved
SECTION 2.06 Reserved
SECTION 2.07 Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
30
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing or (ii) in
the case of the Borrower, the interest rate applicable to Base Rate Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this clause (b) shall be conclusive, absent manifest error.
(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in this Section 2.07, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
SECTION 2.08 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, hand delivery, facsimile or
electronic transmission by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and shall be in the
form of (or in the case of telephonic notice, shall be confirmed promptly by
hand delivery, facsimile or electronic transmission to the Administrative Agent
of) a written Interest Election Request signed by the Borrower. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit the
Borrower to elect an Interest Period for Eurodollar Loans that would end after
the Maturity Date.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be
31
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing the Borrower may only elect Interest Periods not
in excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.
SECTION 2.09 Termination of Commitments. After giving effect to the Loans made
on the Effective Date, the Commitments of each Lender shall terminate on the
Effective Date.
SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the ratable
account of each Lender on the Maturity Date the aggregate principal amount of
all Loans then outstanding.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
32
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a Note in
substantially the form of Exhibit F. In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).
SECTION 2.11 Optional Prepayment of Loans. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section 2.11.
The Borrower shall notify the Administrative Agent by telephone, hand delivery,
facsimile or electronic transmission (promptly confirmed, in the case of
telephonic notice, by hand delivery, facsimile or electronic transmission) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment, or (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify (x) the
prepayment date, (y) the principal amount of each Borrowing or portion thereof
to be prepaid and (z) the Type of Borrowing to be prepaid; provided that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in a
minimum aggregate amount of $1,000,000 and $500,000 increments in excess
thereof. Any such prepayment will be applied to the relevant Loans of the same
type designated by the Borrower, at its sole discretion. Prepayments shall be
payable without penalty or premium and shall be accompanied by (i) accrued
interest to the extent required by Section 2.14 and (ii) break funding payments
to the extent required by Section 2.17.
SECTION 2.12 Reserved.
SECTION 2.13 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender on the Effective Date an upfront fee in
accordance with the Fee Letter.
(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
agency fees in accordance with the Fee Letter.
33
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
upfront fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.14 Interest. (a) The Loans comprising each Base Rate Borrowing shall
bear interest at the Base Rate plus the Applicable Margin; provided that
notwithstanding the foregoing, such interest rate shall at no time be less than
0.00% per annum.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin; provided that notwithstanding the foregoing, such
interest rate shall at no time be less than 0.00% per annum.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in clause (a) or (b) of this
Section or (ii) in the case of any other amount, 2.00% plus the rate applicable
to Base Rate Loans as provided in clause (a) of this Section.
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
clause (c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment,
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor in accordance with this Agreement,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate, Adjusted Eurodollar Rate or Eurodollar Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.15 Alternate Rate of Interest; Effect of Benchmark Transition Event.
(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Financing Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the Eurodollar Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such
34
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the Eurodollar Rate with a Benchmark Replacement
pursuant to this Section will occur prior to the applicable Benchmark Transition
Start Date.


(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right, acting in good faith, to make Benchmark Replacement Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Financing Document, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.
(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section, including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, shall be made in good faith
and shall be conclusive and binding absent manifest error and may be made in its
or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section.
(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the Eurodollar Rate will not be used in any determination
of Base Rate.
(e) Certain Defined Terms. As used in this Agreement, each of the following
capitalized terms has the meaning given to such term below:
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
35
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the London interbank offered rate (“LIBOR”) permanently or indefinitely ceases
to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority
36
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



over the administrator for LIBOR, which states that the administrator of LIBOR
has ceased or will cease to provide LIBOR permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBOR; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.15 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 2.15.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.15, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
37
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
SECTION 2.16 Increased Costs; Illegality. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurodollar Rate);
(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender; or
(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b) If any Lender determines that any Change in Law, or directive from the BIS
or another regulatory authority that such Lender is regulated by, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), by an amount deemed by
such Lender to be material, then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in clause (a) or
38
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(b) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than two hundred ten (210) days prior to the date that
such Lender notifies the Borrower of the Change in Law or directive giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the two hundred
ten (210)-day period referred to above shall be extended to include the period
of retroactive effect thereof.
Notwithstanding the foregoing, to the extent that an assignment of all or any
portion of the Loan of any Lender would, at the time of such assignment, result
in an increase in costs from those being charged by the assigning Lender prior
to the assignment, then the Borrower will not be required to pay such increased
costs.
(e) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
lending office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Loans or to convert Base Rate
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate (and such Lender shall
use commercially reasonable efforts to provide such notice promptly following
such circumstances no longer existing as determined by such
39
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Lender in its sole discretion). Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
SECTION 2.17 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11, (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted Eurodollar Rate (excluding, for the avoidance of doubt, the Applicable
Margin) that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.
SECTION 2.18 Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by the
Borrower under any Financing Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
40
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Financing Document (including amounts paid or payable under
this Section 2.18(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.18(d) shall be paid within ten (10) days after the Recipient
delivers to the Borrower a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing in reasonable detail
the basis of the indemnity claim. Such certificate shall be conclusive of the
amount so payable absent manifest error; provided that the Borrower will not be
required to indemnify a Lender pursuant to this Section 2.18 for any amounts
paid by such Lender more than two hundred ten (210) days prior to the date of
delivery of such certificate. Such Recipient shall deliver a copy of such
certificate to the Administrative Agent.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent or the Borrower (as applicable) in
connection with any Financing Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.18(e) shall be paid within ten (10) Business Days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(f) Status of Lenders.
(i) Any Recipient that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Financing
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Recipient, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding
two sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 2.18(f)(ii)(A) through
Section 2.18(f)(ii)(E) below) shall not be required if in the Recipient’s
judgment such completion, execution or submission would subject such Recipient
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Recipient. Upon the reasonable request of
the Borrower or the Administrative Agent, any Recipient shall update any form or
certification previously delivered pursuant to this Section 2.18(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete
41
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



or inaccurate in any respect with respect to a Recipient, such Recipient shall
promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Recipient shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Recipient becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:
(A) in the case of a Recipient that is a U.S. Person, IRS Form W-9 certifying
that such Recipient is exempt from U.S. federal backup withholding tax;
(B) in the case of a Non-U.S. Recipient claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Financing Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Financing Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C) in the case of a Non-U.S. Recipient for whom payments under any Financing
Document constitute income that is effectively connected with such Recipient’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
(D) in the case of a Non-U.S. Recipient claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit G (a “U.S. Tax Certificate”) to the effect that such Recipient is not
(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;
(E) in the case of a Non-U.S. Recipient that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this Section 2.18(f)(ii)
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Recipient is a partnership and one or more of its partners
are claiming the exemption for portfolio interest under Section 881(c) of the
Code, such Recipient may provide a U.S. Tax Certificate on behalf of such
partners; or
42
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii) If a payment made to a Recipient under any Financing Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Withholding Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine whether such Recipient is in compliance with such Recipient’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.18(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including
additional amounts paid pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.18(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.18(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.18(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
SECTION 2.19 Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.16,
Section 2.17 or Section 2.18, or otherwise) prior to 1:00 p.m., New York City
time on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been
43
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 277 Park Avenue, New York, NY 10172, Agency Loan Services
Department, 277 Park Avenue, New York, NY, 10172 (Facsimile: (212) 224-4501,
E-mail: AgencyServices@smbcgroup.com), except that payments pursuant to Section
2.16, Section 2.17, Section 2.18 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.
(b) If at any time insufficient funds are received by the Administrative Agent
to pay fully all amounts of principal, interest and fees or other sums then due
under the Financing Documents, such funds shall be applied ratably as follows:
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the Borrower,
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower,
third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans, and
fifth, to the payment of any other Loan Obligation then due and payable to the
Administrative Agent or any Lender by the Borrower.
(c) Notwithstanding anything to the contrary contained in this Agreement, unless
so directed by the Borrower, or unless a Default or Event of Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (i) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (ii) in
the event, and only to the extent, that there are no outstanding Base Rate Loans
and, in any event, the Borrower shall pay the break funding payment required in
accordance with Section 2.17. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Loan Obligations.
(d) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Financing Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03.
(e) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such
44
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the applicable
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.20 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.18, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or
45
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Section 2.18, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b) If (i) any Lender requests compensation under Section 2.16, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Financing Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrower shall have paid to the
Administrative Agent the assignment fees (if any) specified in Section 9.04,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in such
compensation or payments and (D) such assignment does not conflict with
applicable Governmental Rules. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. In the event that a Lender being
replaced hereunder does not execute an Assignment and Assumption pursuant to
this Section within three (3) Business Days after receipt by such Lender of a
notice of replacement pursuant to this Section, the Administrative Agent shall
be entitled (but not obligated) to execute such an Assignment and Assumption on
behalf of such Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the replacement Lender shall be effective for purposes
of this Agreement.
SECTION 2.21 Reserved
SECTION 2.22 Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed
46
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;
third, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(b) In the event that the Administrative Agent and the Borrower each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.
SECTION 2.23 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
47
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


SECTION 3.01 Organization. The Borrower is a limited liability company, duly
formed, validly existing and in good standing under the laws of the State of
Louisiana.
SECTION 3.02 Authority. The Borrower and each of its Subsidiaries has the full
power and authority to conduct its business as now conducted and as proposed to
be conducted by it and to execute, deliver and perform its respective
obligations under the Financing Documents to which it is a party.
SECTION 3.03 Necessary Action. All necessary action on the part of the Borrower
and its Affiliates required to authorize the execution, delivery and performance
of the Financing Documents has been duly and effectively taken.
SECTION 3.04 Due Authorization, Etc. The execution, delivery and performance of
the Financing Documents have been duly authorized by all necessary action on the
part of the Borrower, and the Financing Documents have been executed and
delivered by the Borrower and constitute the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
the terms thereof, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors generally and subject to general principles of
equity (regardless of whether considered in equity or at law).
SECTION 3.05 Compliance with Law. Except as otherwise disclosed in writing to
the Lenders prior to the Effective Date, the Borrower and each of its
Subsidiaries is in compliance with all Governmental Rules (including
Environmental Law) applicable to the Borrower and such Subsidiary and with the
terms of all Governmental Approvals obtained by the Borrower except where
(i) any failure to so comply would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect or (ii) the
necessity of compliance therewith is contested pursuant to Permitted Contest
Conditions.
SECTION 3.06 No Litigation. Except as otherwise disclosed to the Lenders prior
to the Effective Date, no action, suit or other proceeding is pending and, to
the Borrower’s Actual Knowledge, no action, suit or proceeding has been
threatened in writing or any investigation
48
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



instituted, in each case with respect to the execution and delivery of the
Financing Documents or the performance of any of the Borrower’s obligations
thereunder that would, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, except that the commencement by the
Borrower or any of its Subsidiaries or any Governmental Authority of a rate
proceeding, fuel adjustment clause audit, earnings review or market power filing
before such Governmental Authority shall not constitute such an action, suit or
proceeding unless and until such Governmental Authority has made a final
determination thereunder that would reasonably be expected to have a Material
Adverse Effect.
SECTION 3.07 Governmental Approvals. All Governmental Approvals required to be
obtained by the Borrower and each of its Subsidiaries in connection with (i) the
execution and delivery of, and performance by it of its obligations, and the
exercise of its rights, under and in accordance with, the Financing Documents,
(ii) the ownership and operation of the Borrower and its Subsidiaries in
accordance with all Governmental Rules (including all applicable material
Environmental Laws) and (iii) the validity and enforceability of the Financing
Documents to which it is a party have been obtained, except in any such case, to
the extent not required to be obtained at the date this representation is made
or repeated or where any failure to obtain the same would not reasonably be
expected to result in a Material Adverse Effect. Such Governmental Approvals
that are required to be in effect on or prior to the date this representation is
made or repeated have been validly issued and are in full force and effect. With
respect to any Governmental Approval not required to be obtained as of such
date, the Borrower has no reason to believe that such Governmental Approval will
not be obtained in the ordinary course of business as and when needed except to
the extent that the failure to obtain any such Governmental Approval would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08 Financial Condition. The Borrower’s latest financial statements
provided on any date subsequent to the Effective Date, copies of which shall
have been delivered to the Administrative Agent, have been prepared in
conformity with GAAP and, in each case, present fairly, in all material
respects, (a) the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the Effective Date or the date of such financial
statements, as applicable, and (b) all material liabilities, direct and
contingent, of the Borrower and its Subsidiaries, which are required by GAAP to
be so disclosed, existing as of the date of such financial statements are
disclosed in such statements. No Material Adverse Effect shall have occurred and
be continuing since the date of the most recent audited annual financial
statements of the Borrower delivered pursuant to Section 5.02(a).
SECTION 3.09 No Violation. None of the execution, delivery or performance by the
Borrower of the Financing Documents (i) violates, contravenes or conflicts with
the terms of the Borrower’s or such Subsidiary’s Constitutive Documents or
(ii) violates or constitutes a default or requires consent (except for such
consents that have been obtained or are not required at the date this
representation is made or repeated) by the Borrower or any of its Subsidiaries
under any material Governmental Rule applicable to the Borrower or any of its
Subsidiaries or any other material contractual obligation to which the Borrower
or any such Subsidiary is a party, except for, with respect solely to
clause (ii) hereof, for any defaults or violations or consents that would not
reasonably be expected to result in a Material Adverse Effect. None of the
execution, delivery or performance of the Financing Documents results in, or
requires, the creation or imposition of
49
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



any Lien on properties or revenues of the Borrower or any of its Subsidiaries
except for Permitted Liens.
SECTION 3.10 Not Investment Company. The Borrower is not, and is not required to
be registered as, an “Investment Company” within the meaning of the Investment
Company Act of 1940, as amended.
SECTION 3.11 Accuracy of Disclosures. The written information furnished by or on
behalf of the Borrower to the Administrative Agent and the Lenders in connection
with the Financing Documents or delivered thereunder (other than any report
prepared by an independent third party consultant), that relates to the Borrower
or any of its Subsidiaries, other than any projections, forecasts, estimates,
budgets and other forward-looking statements, does not contain, as of the date
furnished any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, not materially
misleading in light of the circumstances under which they were made, provided
that with respect to projections, forecasts, estimates, budgets and other
forward-looking statements and information, the Borrower only represents that
such projections, forecasts, estimates, budgets and other forward-looking
information were prepared in good faith upon assumptions believed by the
Borrower to be reasonable at the time made.
SECTION 3.12 Margin Regulations. The use of proceeds of the Term Loan Facility
will not violate or result in a violation of Regulations T, U and X of the Board
of Governors of the Federal Reserve System of the United States of America. The
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System of the United States), or extending credit for the purpose of
purchasing or carrying margin stock.
SECTION 3.13 Environmental Matters. Except as otherwise disclosed in writing to
the Lenders prior to the Effective Date:
(a) To the Borrower’s knowledge, the facilities and properties owned, leased or
operated by the Borrower and its Subsidiaries (as used in this Section 3.13,
“properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
give rise to liability under, any applicable Environmental Law except in either
case insofar as such violation or liability, or any aggregation thereof, is not
reasonably likely to result in a Material Adverse Effect.
(b) To the Borrower’s knowledge, (i) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect,
the properties and all operations at the properties are in compliance, and have,
for the last five years, been in compliance in all material respects with all
applicable Environmental Laws and Environmental Permits, and (ii) there is no
contamination at, under or about the properties or violation of any applicable
Environmental Law or Environmental Permit with respect to the properties or the
Business except as would not reasonably be expected to have a Material Adverse
Effect. All Environmental Permits necessary in connection with the ownership and
operation of the Borrower’s or its Subsidiaries’ businesses have been obtained
and are in full force and effect, except where any
50
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



such failure to obtain and maintain in full force and effect (individually or in
the aggregate) has not had and is not reasonably likely to result in a Material
Adverse Effect.
(c) Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability pursuant to Environmental Laws or Environmental Permits with regard to
any of the properties or the Business, nor does the Borrower have knowledge or
reason to believe that any such notice is being threatened, except insofar as
such notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that is or are reasonably likely to result in a Material
Adverse Effect.
(d) To the Borrower’s knowledge, Hazardous Materials have not been transported
or disposed of from the properties in violation of, or in a manner or to a
location which could reasonably be expected to give rise to liability under, any
applicable Environmental Law, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of the properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.
(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law
against the Borrower or any of its Subsidiaries with respect to any of the
properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements or liens outstanding under any Environmental Law with
respect to any of the properties or the Business, except insofar as such
proceeding, action, decree, order or other requirement or lien, or any
aggregation thereof, is not reasonably likely to result in a Material Adverse
Effect.
(f) To the Borrower’s knowledge, there has been no release or threat of release
of Hazardous Materials at or from any of the properties arising from or related
to the operations of the Borrower or any of its Subsidiaries in connection with
any of the properties or otherwise in connection with the Business in violation
of or in amounts or in a manner that could reasonably be expected to give rise
to liability under applicable Environmental Laws, except insofar as any such
violation or liability referred to in this paragraph, or any aggregation
thereof, is not reasonably likely to result in a Material Adverse Effect.
SECTION 3.14 Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws. (a) The
Borrower and each of its Subsidiaries has not, directly or indirectly,
(i) knowingly conducted any business or engaged in making or receiving any
contribution of funds (including the proceeds from any Borrowing), goods or
services to or for the benefit of any Restricted Party, (ii) knowingly dealt in,
or otherwise engaged in any transaction relating to, any property or interests
in property blocked pursuant to any Anti-Terrorism Law, or (iii) knowingly
engaged in or conspired to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. To the knowledge of the
Borrower, its employees and agents are in compliance with Anti-Terrorism Laws
applicable to the Borrower
51
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



in all material respects. As of the Effective Date, the information included in
any Beneficial Ownership Certification (to the extent required to be provided)
is true and correct in all respects.
(b) The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with applicable Anti-Corruption Laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
ARTICLE IV
CONDITIONS


SECTION 4.01 Effective Date. This Agreement shall become effective on and as of
the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied in full:
(a) the Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower, the Lenders and the Administrative Agent;
(b)  The Administrative Agent shall have received the following documents, each
certified as indicated below:
(i) a copy of a certificate as to the existence/authorization of the Borrower
from the Secretary of State of the Borrower’s state of organization dated as of
a recent date;
(ii) a copy of the articles of incorporation or certificate of formation (or
such other Constitutive Documents as the case may be) of the Borrower, together
with any amendments thereto, certified by the Secretary of State of the
Borrower’s state of organization dated as of a recent date; and
(iii) a certificate of the Borrower, executed by an Authorized Officer of such
Person certifying:
(A) that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Borrower, as amended and in effect on the date of
such certificate;
(B) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the authorized governing body of the Borrower, authorizing the
execution, delivery and performance of this Agreement and that such resolutions
have not been modified, rescinded or amended and are in full force and effect;
and
(C) as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Borrower, executing this Agreement and each other
document to be delivered by the Borrower, from time to time pursuant to the
terms hereof (and the Administrative Agent and
52
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



each Lender may conclusively rely on such incumbency certification until it
receives notice in writing from the Borrower);
(D) as to the matters set forth in the clause (g) and (h) below; and
(E) after giving effect to the Borrowings to occur on the Effective Date, the
Borrower and each of its Subsidiaries, on a consolidated basis, will be Solvent.
(c) The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date), in each
case in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders, of (i) Phelps Dunbar, L.L.P., Louisiana counsel for the
Borrower and (ii) Baker Botts, New York counsel for the Borrower.
(d) The Lenders shall, to the extent the Borrower shall have received a
reasonable request therefor at least ten (10) Business Days in advance, have
received at least three (3) Business Days in advance of the Effective Date all
documentation (including, without limitation, a Beneficial Ownership
Certification) and other information reasonably required by the Lenders to
comply with any requirements of bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA Patriot Act. (Title III of Pub. Law 107-56 (signed
into law October 26, 2001), as amended and the Beneficial Ownership Regulation.
(e)  The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Agents and Lenders
on or prior to the Effective Date.
(f) The Administrative Agent shall have received a Borrowing Request in
accordance with Article II hereto, duly executed by an Authorized Officer of the
Borrower, requesting the funding of the Loans.
(g) All representations and warranties made by the Borrower in Article III
hereof shall be true and correct in all material respects (and to the extent
that any such representation and warranty is otherwise qualified by materiality
or material adverse effect, such representation and warranty shall be true and
correct in all respects), with all representations and warranties that are made
as of a specified date being true and correct in all material respects (and to
the extent that any such representation and warranty is otherwise qualified by
materiality or material adverse effect, such representation and warranty shall
be true and correct in all respects) as of such specified date.
(h) No Default or Event of Default shall have occurred and be continuing.
53
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



ARTICLE V
AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations shall have been
paid in full, the Borrower covenants and agrees with the Lenders that the
Borrower will, and will cause its Subsidiaries (other than any Receivables
Entity or any Finsub) to:


SECTION 5.01 Use of Proceeds. The Borrower shall use the proceeds of the Loans
for general corporate purposes including to finance capital expenditures and
working capital requirements of the Borrower and its Subsidiaries.
SECTION 5.02 Financial Statements. Deliver to the Administrative Agent (for
prompt further distribution to each Lender):
(a) within one-hundred twenty (120) days after the end of each fiscal year of
the Borrower, a copy of the audited balance sheet, and related statements of
comprehensive income, stockholder’s equity and cash flows of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such
fiscal year, setting forth in comparative form the respective audited figures
for the previous fiscal year, if such comparative figures shall be available,
prepared in accordance with GAAP and certified by an independent public
accounting firm of recognized national standing or any other independent
registered public accounting firm acceptable to the Required Lenders (without
qualification or exception as to scope of the audit) to the effect that the
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP, consistently applied;
(b) within sixty (60) days after the end of each fiscal quarter of the Borrower
(commencing with the first full quarter to end following the Effective Date),
copies of the unaudited consolidated balance sheet and related statements of
comprehensive income, stockholder’s equity and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of such quarterly period or for the
portion of the fiscal year then-ended prepared in accordance with GAAP and
stating in comparative form the respective figures for the corresponding period
in the previous fiscal year, if such comparative figures shall be available, all
certified by one of the Borrower’s Authorized Officers as presenting fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as to the end of such period and the results of
its operations as of the end of such period in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
footnotes; and
(c) concurrently with the delivery of the annual and quarterly financial
statements of the Borrower under Section 5.02(a) or Section 5.02(b), (i) a
certificate of an Authorized Officer of the Borrower (A) certifying whether, to
such Authorized Officer’s Actual Knowledge, a Default or Event of Default has
occurred at any time since the delivery of the prior certificate delivered
pursuant to this Section 5.02(c) (or, with respect to the first such
certificate, since the Effective Date) and, if a Default or Event of Default has
occurred and is continuing, a statement specifying the nature thereof and any
action taken or proposed to be taken with respect thereto to remedy the same and
(B) if any change has occurred in GAAP or in the application thereof since
54
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



the date of the most recent audited financial statements of the Borrower
previously delivered to the Administrative Agent pursuant to Section 5.02(a)
that has had a material effect on the financial statements accompanying such
certificate, specifying the effect of such change, and (ii) a certificate of a
Financial Officer of the Borrower in the form attached as Exhibit E (a
“Financial Ratio Certificate”) together with the supporting documentation
therein specified.
SECTION 5.03 Notices of Material Events.
(a) The Borrower will, as soon as practicable and in any event within
five (5) Business Days after the Borrower obtains Actual Knowledge of any of the
following, give written notice to the Administrative Agent:
(i) the occurrence of any Default or Event of Default (with a description of any
action being taken or proposed to be taken with respect thereto);
(ii) any written notice to the Borrower indicating that any material
Governmental Approval will not be granted or renewed or will be granted or
renewed on terms materially more burdensome than proposed or will be terminated,
revoked or suspended, or any action, suit or other proceeding has been filed or
commenced related to any of the foregoing, in each case other than any rate
proceeding, fuel adjustment clause audit, earnings review or market power filing
before any Governmental Authority unless and until such Governmental Authority
has made a final determination thereunder that would reasonably be expected to
result in a Material Adverse Effect;
(iii) any material citation, summons, subpoena, order, notice, claim or
proceeding brought by, or brought against, the Borrower or any of its
Subsidiaries, with respect to (A) any proceeding before any Governmental
Authority (other than proceedings in the ordinary course of business before any
applicable regulatory authority) or (B) any real property under any
Environmental Law, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;
(iv) copies of all reports on Form 8-K that the Borrower or any Material
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;
(v) the occurrence of a Change in Control; and
(iv) details of each change to the Senior Debt Rating.
(b) “Know Your Customer”; Beneficial Ownership. The Borrower will promptly
provide any information requested by the Administrative Agent (on behalf of the
Lenders or any of them) within twenty (20) Business Days of such request in
order for the Lenders to comply with their respective internal “know your
customer” or similar internal processes (but solely to the extent that such
internal processes are designed to ensure compliance by such Lenders with
Governmental Rules in respect of anti-money laundering, counter-terrorism
financing or similar matters) or the Beneficial Ownership Regulation.
55
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(c) Additional Debt. The Borrower will, promptly upon execution thereof, deliver
to the Administrative Agent a copy of each Material Debt Financing Document
(excluding, for the avoidance of doubt, commitment letters, fee letters and
similar letters with respect to the arrangement, establishment, syndication, or
underwriting of any additional Indebtedness); provided, that the Borrower shall
have the right to redact any provision set forth in such Material Debt Financing
Documents to the extent necessary to comply with binding confidentiality
obligations or to protect proprietary market information.
Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 5.03(a), (b) or (c) (as applicable) and (y) in the case of
any notice pursuant to Section 5.03(a)(i), (ii), (iii) or (vi), setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.
Documents required to be delivered hereto (including pursuant to Section 5.02
and Section 5.03) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), provided that the Borrower shall notify the Administrative Agent (by
hand delivery, facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
SECTION 5.04 Inspection of Property. The Borrower and each of its Subsidiaries
will keep proper books and records in accordance with GAAP and will permit
reasonable examinations of its books and records and reasonable inspections of
its property (subject to reasonable procedures relating to safety and security),
accompanied by personnel of the Borrower, by the Administrative Agent and any
Lender and/or their respective accountants or other professional advisers;
provided that such examinations and inspections (a) will occur not more
frequently than once in any calendar year, with reasonable efforts to make
combined visits (unless a Default or an Event of Default has occurred and is
continuing in which case such examinations may occur as frequently as reasonably
determined by the Administrative Agent or any Lender, with no obligation to
combine visits), (b) will be at the sole expense of the Administrative Agent
and/or requesting Lender, as the case may be (unless a Default or an Event of
Default has occurred and is continuing in which case such examinations will be
at the expense of the Borrower), (c) will be undertaken at reasonable times
following the provision of written notice in advance to the Borrower, and
(d) will not unduly interfere with the operations or management of the
Borrower’s business. Notwithstanding anything set forth herein to the contrary,
under no circumstances shall the Borrower or any Subsidiary be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter (i) that constitutes
non−financial trade secrets or non-financial confidential proprietary
information, (ii) in
56
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



respect of which disclosure to the Administrative Agent or any Lender (or their
respective Affiliates, representatives, contractors, accountants or other
professionals) is prohibited by any Governmental Rule or binding confidentiality
agreement with a Person that is not an Affiliate of the Borrower and that was
not entered into in contemplation of this Agreement, (iii) that is subject to
attorney−client or similar privilege or constitutes attorney work product, or
(iv) in the case of any discussions with accountants, only if the Borrower has
been given the opportunity to participate in the discussions.
SECTION 5.05 Maintenance of Properties. The Borrower and each of its
Subsidiaries will maintain in all material respects in good working order and
condition (ordinary wear and tear and customary decommissioning and/or
degradation for maintenance excepted) all of its material assets necessary or
desirable in the conduct of its business taken in the aggregate; provided,
however, that nothing shall prevent the Borrower or its Subsidiaries, as
appropriate, from discontinuing the maintenance or operation of any property if
such discontinuance is, in the judgment of the Borrower or such Subsidiary,
desirable in the conduct of the business of the Borrower or such Subsidiary. It
is understood that this covenant relates only to working order and condition of
such property in accordance with prudent industry practices and shall not be
construed as a covenant not to dispose of property.
SECTION 5.06 Compliance with Laws. The Borrower and each of its Subsidiaries
will comply and will ensure that the Borrower is in compliance in all respects
with all applicable Governmental Rules (including Environmental Laws), except
where any failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and except that
the Borrower and each of its Subsidiaries may, in good faith and by appropriate
proceedings, diligently contest the validity or application of any Governmental
Rules subject to the Permitted Contest Conditions.
SECTION 5.07 Maintenance of Legal Status. The Borrower and each of its
Subsidiaries will at all times preserve and maintain in full force and effect
(a) its legal existence under the laws of the jurisdiction of its organization
(except in the case of any Immaterial Subsidiary or as permitted under Section
6.01) and (b) all material rights, franchises, privileges and consents necessary
for the maintenance of its existence and the operation of its business, except,
with respect to this clause (b), where the failure to do any of the foregoing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. It is understood that this covenant shall not be
construed to prohibit the Borrower from dissolving or terminating the corporate
existence of any Subsidiary which is inactive or whose preservation otherwise is
no longer desirable in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole.
SECTION 5.08 Insurance. The Borrower and each of its Subsidiaries will maintain
with financially sound and reputable insurance companies insurance and/or make
provisions for self-insurance in such amounts and against such risks as are
usually carried by companies engaged in similar business and as are consistent
with the prudent operation of its business. The Borrower will furnish to the
Administrative Agent, upon written request of the Administrative Agent or any
Lender, reasonable information as to the insurance carried; provided, however,
such requests shall be limited to twice per calendar year in the aggregate.
57
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



SECTION 5.09 Taxes. The Borrower and each of its Subsidiaries will timely pay
and discharge all material income Taxes and all other material Taxes for which
it is responsible and make timely Tax filings with respect to material Taxes
prior to the date on which penalties, fines or interest attach thereto; provided
that the Borrower or such Subsidiary may permit any such Tax to remain unpaid or
unfiled if it meets the Permitted Contest Conditions.
SECTION 5.10 Financial Covenant. The Borrower shall not permit the Debt to
Capital Ratio as of the last day of any fiscal quarter occurring prior to the
Maturity Date to be greater than 65%.
ARTICLE VI
NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations have been paid in
full, the Borrower covenants and agrees with the Lenders that the Borrower shall
not, nor shall it permit any of its Subsidiaries (other than any Receivables
Entity or any Finsub), to:


SECTION 6.01 Fundamental Changes; Sale of Assets; Etc. The Borrower and each of
its Subsidiaries shall not (a) (i) enter into any merger or consolidation
(except for transactions in which Borrower is successor) or (ii) split-off or
liquidate, wind up or dissolve itself, or suffer any liquidation or dissolution
or (b) convey, sell, lease, assign, transfer or otherwise dispose of all or
substantially all of its assets; provided that, with respect to clauses (a) and
(b), any Subsidiary of the Borrower (x) may merge into any other Subsidiary of
the Borrower or, if the Borrower is the surviving entity, the Borrower, (y) may
transfer all or substantially all of its assets to another Subsidiary of the
Borrower or to the Borrower, or (z) may be dissolved, liquidated or wound-up if
another Subsidiary of the Borrower or the Borrower assumes all assets and
obligations of such dissolving, liquidating or wound-up Subsidiary.
SECTION 6.02 Conduct of Business. The Borrower and each of its Subsidiaries
shall not engage at any time in any business other than the management and
operation of their assets as conducted on the Effective Date and other
activities reasonably related, incidental, synergistic or ancillary thereto
(including but not limited to other regulated utility businesses) (the
“Business”) such that the general nature of the business in which the Borrower
and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the Business.
SECTION 6.03 Distributions. The Borrower shall not directly or indirectly make
or declare any Distribution if any Default or Event of Default then exists or
would result therefrom upon giving pro forma effect to such Distribution, except
that, so long as no Default or Event of Default under Article VII(a),
Article VII(b), Article VII(f), Article VII(g), Article VII(h) or Article VII(l)
shall have occurred and be continuing or would result from such Distribution,
the Borrower may declare and pay tax Distributions at any time to HoldCo for
distribution to its members and shareholders at any time in an amount equal to
the federal and state taxable income of such members or shareholders or their
shareholders, partners or members, as applicable, with respect to the taxable
income generated with respect to the Borrower and its Subsidiaries (if any),
58
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



as calculated in accordance with the Code and applicable federal and state
income tax regulations, multiplied by the highest marginal tax rate applicable
to such respective federal and state taxable income.
SECTION 6.04 Transactions with Affiliates. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, enter into any agreement or arrangement with
any of its Affiliates or Sponsors or any Affiliate of any Sponsor (in each case,
other than any such agreement or arrangement with the Borrower or any of its
Subsidiaries and any other subsidiary or other than de minimis contracts with
consideration less than $500,000) unless such transaction is in compliance with
applicable laws and regulations of the Federal Energy Regulatory Commission and
the Louisiana Public Service Commission pertaining to affiliate transactions and
is (i) entered into in the ordinary course of business, (ii) authorized by a
tariff or rate schedule which has been approved by a Governmental Authority or
performed in accordance with its orders, (iii) permitted under Section 6.01,
(iv) Indebtedness owing by the Borrower to any Subsidiary or HoldCo or by any
Subsidiary to the Borrower or any other Subsidiary and other arrangements
(including with respect to any Permitted Receivables Financing or any
Securitization Financing) among the Borrower and its Subsidiaries or among
Subsidiaries, (v) a Guaranty by any Borrower Group Member of any obligations or
liabilities of another Borrower Group Member, (vi) pursuant to any contract in
effect on the Effective Date, as the same may be amended, extended or replaced
from time to time so long as such contract as so amended, extended or replaced
is, taken as a whole, not materially less favorable to the Borrower and its
Subsidiaries, or (vii) on terms no less favorable to the Borrower (or the
applicable Subsidiary) than the Borrower (or the applicable Subsidiary) could
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate of a Sponsor.
SECTION 6.05 Anti-Terrorism Laws and Sanctions; Anti-Corruption Laws. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly, (i) knowingly conduct any business or engage in making or
receiving any contribution of funds (including the proceeds of any Borrowing),
goods or services to or for the benefit of any Restricted Party or in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Restricted Party
in violation of any Anti-Terrorism Laws, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to any Anti-Terrorism Law, or (iii) knowingly engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and the Borrower shall deliver to the Lenders
any certification or other evidence requested from time to time by any Lender in
its reasonable discretion, confirming compliance with this Section 6.05) or
Anti-Corruption Laws, or (b) cause or knowingly permit any of the funds of the
Borrower that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Loans would (1) be in violation
of law or benefit any Restricted Party or (2) violate any applicable
Anti-Corruption Laws. The Borrower shall at all times implement and maintain
policies and procedures reasonably designed to ensure compliance by the Borrower
and its Subsidiaries with all applicable Anti-Terrorism Laws and Anti-Corruption
Laws.
SECTION 6.06 Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon or with
respect to any of its property, assets or revenues, owned or hereafter acquired,
except for the following (“Permitted Liens”):
59
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(a) Liens that secure Indebtedness incurred or created under the Financing
Documents and, so long as the Loan Obligations are also secured on a pari passu
basis, under the Other Borrower Financing Documents or other Indebtedness;
(b) Liens, deposits or pledges incurred or created in the ordinary course of
business or under applicable Governmental Rules in connection with or to secure
the performance of bids, tenders, contracts, leases, statutory obligations,
surety bonds or appeal bonds;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (but not ERISA);
(d) mechanics’, materialmen’s, workers’, contractors’, repairmens’, employees’,
warehousemen’s, carriers’, maritime, customs, or other like Liens arising in the
ordinary course of business or under Governmental Rules securing obligations
which are not yet due, or which are adequately bonded and which are being
contested pursuant to the Permitted Contest Conditions;
(e) Liens for Taxes, assessments or governmental charges, which are not yet due
or which are being contested pursuant to the Permitted Contest Conditions;
(f) Liens arising out of judgments or awards fully covered by insurance (other
than customary deductibles) or with respect to which an appeal or proceeding for
review is being prosecuted pursuant to the Permitted Contest Conditions, or that
do not constitute an Event of Default under clause (i) of Article VII;
(g) easements, servitudes (contractual and legal), rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
or applicable Subsidiary;
(h) zoning, building and other generally applicable land use restrictions,
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower or applicable Subsidiary;
(i) Liens that have been placed by a third party on the fee title of leased real
property or property over which the Borrower or applicable Subsidiary has
easement, servitude, right-of-way or franchise rights, and subordination or
similar agreements relating thereto;
(j) any interest of a lessor or licensor in property under an operating lease
under which the Borrower or any Subsidiary is lessee or licensee, and any
restriction or encumbrance to which the interest of such lessor or licensor is
subject;
(k) leases or subleases granted to others that do not materially interfere with
the ordinary conduct of business of the Borrower and its Subsidiaries;
(l) licenses of intellectual property granted by the Borrower or any Subsidiary
in the ordinary course of business and not materially interfering with the
ordinary conduct of the business of the Borrower and its Subsidiaries;
60
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(m) with respect to properties involved in the production of oil, gas and other
minerals, unitization and pooling agreements and orders, operating agreements,
royalties, reversionary interests, preferential purchase rights, farmout
agreements, gas balancing agreements and other agreements, in each case that are
customary in the oil, gas and mineral production business in the general area of
such property and that are entered into in the ordinary course of business;
(n) Liens (including contractual security interests and rights of set-off)
arising in the ordinary course of business from netting services, overdraft
protection, banking services obligations and otherwise in connection with
deposit, securities and commodities accounts;
(o) Liens for the fees and expenses of trustees and escrow agents pursuant to
any indenture, escrow agreement or similar agreement establishing a trust or
escrow arrangement, and Liens on monies held by trustees in payment or
construction accounts under indentures;
(p) Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;
(q) Liens granted on cash or invested funds constituting proceeds of any sale or
disposition of property deposited into escrow accounts to secure
indemnification, adjustment of purchase price or similar obligations incurred in
connection with such sale or disposition, in an amount not to exceed the amount
of gross proceeds received from such sale or disposition;
(r) Liens for purchase money security interests or Capital Lease obligations
which are secured solely by the assets acquired;
(s) Liens arising from filed UCC-1 financing statements relating solely to
leases not prohibited by this Agreement;
(t) Liens securing obligations arising under natural gas purchase agreements,
natural gas transportation and storage agreements, and Hedging Arrangements;
(u) Liens securing other obligations in an aggregate amount not exceeding
$100,000,000 at any time outstanding;
(v) Liens securing any Permitted Receivables Financing;
(w) Liens on any cash collateral for letters of credit issued or permitted under
any Other Borrower Credit Agreement;
(x) Liens created or incurred by the Borrower or any Subsidiary in favor of
Governmental Authorities encumbering assets acquired in connection with a
government grant program, and the right reserved to, or vested in, any
Governmental Authority by the terms of any right, power, franchise, grant,
license, or permit, or by any provision of law, to terminate such right, power,
franchise, grant, license or permit or to purchase, condemn, recapture or
designate a purchaser of any property, or any obligations or duties to any
Governmental Authority affecting
61
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



the property of the Borrower or applicable Subsidiary with respect to any
franchise, grant, license or permit;
(y) agreements for an obligation (other than repayment of borrowed money)
relating to the joint or common ownership, operation, and use of property,
including Liens under joint venture or similar agreements securing obligations
incurred in the conduct of operations or consisting of a purchase option, call
or right of first refusal with respect to the Equity Interests in such jointly
owned Person or assets;
(z) Liens on any property in existence on or prior to the Effective Date;
(aa) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any of its Subsidiaries, or existing on any property of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary or that is merged with or into or consolidated with
the Borrower or any Subsidiary prior to such merger or consolidation, provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary or such merger, as the case may
be, (ii) such Lien shall not apply to any other property or asset of the
Borrower or any of the Subsidiaries, and (iii) such Lien shall secure only those
obligations and liabilities that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary of the Borrower or such merger, as the
case may be, and any extensions, renewals, refinancings and replacements thereof
that do not increase the outstanding amount thereof;
(bb) Liens (including precautionary Liens in connection with Capital Leases) on
fixed or capital assets and other property (including any natural gas, oil or
other mineral assets, pollution control facilities, electrical generating
plants, equipment and machinery, and related accounts, financial assets,
contracts and general intangibles) acquired, constructed, explored, drilled,
developed, improved, repaired or serviced (including in connection with the
financing of working capital and ongoing maintenance) by the Borrower or any
Subsidiary, provided that (i) such security interests and the obligations and
liabilities secured thereby are incurred prior to or within two hundred seventy
(270) days after the acquisition of the relevant asset or the completion of the
relevant construction, exploration, drilling, development, improvement, repair
or servicing (including the relevant financing of working capital and ongoing
maintenance), or within two hundred seventy (270) days after the extension,
renewal, refinancing or replacement of the obligations and liabilities secured
thereby, as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets,
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this clause (bb) (and in the case of construction
or improvement, any theretofore unimproved real property on which the property
so constructed or the improvement is located) and clause (cc), as applicable, of
the Borrower or any Subsidiary, and (iv) recourse for such obligations and
liabilities under any financing secured under this clause (bb) shall be limited
to the property subject to Liens permitted under this clause (bb) and
clause (cc) and (A) in the case of any financing of the Borrower, to the
Borrower, and (B) in the case of any other financing, to a special purpose,
bankruptcy-remote Person described in clause (cc);
62
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(cc) Liens on any Equity Interest owned or otherwise held by or on behalf of the
Borrower or any Subsidiary in any Person created in connection with any project
financing;
(dd) Liens on assets of the Borrower securing the payment of Indebtedness of the
Borrower to a state of the United States or any political subdivision thereof
issued in a transaction in which such state or political subdivision issued
industrial revenue bonds or other obligations, the interest on which is
excludable from gross income by the holders thereof pursuant to the provisions
of the Code, as in effect at the time of the issuance of such obligations, and
Indebtedness to the issuer of a letter of credit, bond insurance or guaranty to
support any such obligations to the extent the Borrower is required to reimburse
such issuer for drawings under such letter of credit, bond insurance or guaranty
with respect to the principal of or interest on such obligations, including
Liens arising pursuant to a pledge of the Borrower’s mortgage bonds issued under
the Mortgage; provided that such pledged bonds shall not exceed an aggregate
principal amount of $125,000,000 at any time;
(ee) Liens created for the sole purpose of extending, renewing or replacing in
whole or in part Indebtedness secured by any lien, mortgage or security interest
referred to in this definition of “Permitted Liens”; provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement and that such extension, renewal or replacement, as the case may be,
shall be limited to all or a part of the property or Indebtedness that secured
the lien or mortgage so extended, renewed or replaced (and any improvements on
such property);
(ff) Liens created by any Finsub for any Securitization Financing pursuant to
any order of the applicable regulatory Governmental Authority (such as the
Louisiana Public Service Commission) which allows for a securitization financing
by the Borrower and/or a Finsub authorized by a Securitization Statute (any such
order, a “Securitization Financing Order”);
(gg) Liens created to secure Debt of any Subsidiary to the Borrower or any other
Subsidiary;
(hh) the Lien evidenced by the Mortgage as renewed or replaced from time to
time; provided, however, that such Lien shall not extend to or over any property
of a character not subject on the Effective Date to the Lien granted under the
Mortgage; or
(ii) “permitted liens” as defined under Section 1.04 of the Mortgage, as in
effect on the Effective Date, other than “funded liens” described in clause (ix)
of said Section 1.04, and other Liens not otherwise prohibited by Section 5.05
of the Mortgage, as in effect on the Effective Date, and in the event the
Mortgage is terminated, Liens of the same type and nature as the foregoing Liens
referred to in this clause (ii), provided, that the amounts secured by such
other Liens shall not exceed the amounts that may be secured by such foregoing
Liens as of the last day on which the Mortgage was in effect.
63
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



ARTICLE VII
EVENTS OF DEFAULT


The occurrence and continuance of any one or more of the following events shall
(after the lapse of any cure period applicable thereto) constitute an “Event of
Default”:
(a) The Borrower shall fail to pay any principal of or interest on the Loans on
the date when due or, in the event of any technical or administrative error in
connection with the making of any such payment of interest, such failure is not
remedied within three (3) Business Days after the applicable due date therefor;
(b) The Borrower shall fail to pay fees or other amounts payable under any
Financing Document (other than interest and principal) when due and such failure
is not remedied within ten (10) Business Days after the applicable due date
therefor;
(c) The Borrower or any of its Subsidiaries shall fail to comply with any
covenant or agreement applicable to it contained in (A) Section 5.01,
Section 5.03(a)(i), Section 5.07(a), Section 5.10, Section 6.01, Section 6.02,
Section 6.03, Section 6.05 or Section 6.06, (B)  Section 5.02, Section 5.04 or
Section 6.04 unless such failure is remedied within ten (10) Business Days after
the Borrower becomes aware of such failure, or (C) Section 5.07 (other than
Section 5.07(a)) or Section 5.09, unless such failure is remedied within
thirty (30) days after the Borrower becomes aware of such failure;
(d) The Borrower or any of its Subsidiaries shall fail to comply with any
covenant under this Agreement (other than set forth in clauses (a) through (c)
above) and such failure is not remedied within thirty (30) days after the
Borrower becomes aware of such failure;
(e) Any representation or warranty made by the Borrower or any of its
Subsidiaries in any Financing Document or in any certificate or document
required to be delivered thereby proves to have been incorrect in any material
respect when made;
(f) Any Financing Document ceases (other than in accordance with its terms) to
be in full force and effect, or the Borrower denies in writing further liability
or obligation under, or otherwise repudiates, any Financing Document;
(g) Any Change in Control shall occur;
(h) A Bankruptcy Event shall occur with respect to the Borrower or any of its
Material Subsidiaries;
(j) A final judgment shall be entered against the Borrower or any of its
Subsidiaries for the payment of money in an aggregate amount in excess of
$50,000,000 (to the extent not covered by insurance or an enforceable indemnity)
and such judgment remains unsatisfied without any procurement of a stay of
execution for a period of sixty (60) days;
(j) Any material Governmental Approval necessary for the execution, delivery and
performance of the material obligations under the Financing Documents shall be
terminated or
64
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



shall not be obtained, maintained, or complied with; unless such Governmental
Approval is replaced, obtained, re-obtained, renewed or complied with within
forty-five (45) days after the Borrower receives written notice of such
termination or failure to obtain, maintain or comply from the Administrative
Agent, or such longer period, not exceeding ninety (90) days, as is reasonably
necessary under the circumstances to replace, obtain, re-obtain, renew or comply
with any such Governmental Approval; provided that, if the Borrower has
commenced any process to obtain or re-obtain any such Governmental Approval
within such ninety (90) day period and is continuing diligently in good faith to
obtain or re-obtain any such Governmental Approval, such ninety (90) day period
will be extended to the earlier of (i) the date on which the Borrower is no
longer working in good faith to remedy such failure and (ii) one-hundred
eighty (180) days;
(k) An ERISA Event shall have occurred which, when taken together with all other
such ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect; or
(l) The Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) with respect to any
of its Indebtedness in an aggregate principal amount outstanding in excess of
$50,000,000 when and as the same shall become due and payable (after giving
effect to any applicable grace or cure period), or any such Indebtedness in an
aggregate principal amount outstanding in excess of $50,000,000 shall have been
declared immediately due and payable prior to its scheduled maturity, provided
that this clause (l) shall not apply to (i) Indebtedness that becomes due as a
result of a notice of voluntary prepayment or redemption delivered by the
Borrower or a Subsidiary, (ii) secured Indebtedness that becomes due solely as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, (iii) intercompany Indebtedness or (iv) any Indebtedness of a
Finsub or a Receivables SPC so long as there is no recourse with respect to such
Indebtedness to the Borrower or any of its Subsidiaries.
If any Event of Default occurs and is continuing, then the Administrative Agent
(at the direction of the Required Lenders) shall have the right: (i) by notice
to the Borrower, to declare the commitments to be terminated, whereupon the same
will be terminated immediately; (ii) by notice to the Borrower, to declare the
entire unpaid principal amount of the Loans (together with all accrued and
unpaid interest thereon and any other amount then due under the Financing
Documents to the Lenders) to be forthwith due and payable, whereupon such
amounts will become and be immediately due and payable, without presentment,
demand, protest, or notice of any kind except as expressly provided herein, all
of which are hereby expressly waived by the Borrower; and (iii) to exercise all
rights and remedies permitted by law and as set forth in the Financing
Documents. Notwithstanding the foregoing, if the Event of Default set forth in
clause (h) occurs, the actions described in clause (i) and (ii) above will be
deemed to have occurred automatically and without notice.
Notwithstanding anything set forth herein or in any Financing Document to the
contrary, no Lender may, except by participating in a Lender vote under
Section 9.02 of this Agreement, (i) sue for or institute any creditor’s process
(including an injunction, garnishment, execution or levy, whether before or
after judgment) in respect of any Loan Obligation (whether or not for the
payment of money) owing to it under or in respect of any Financing Document,
(ii) take any step for the winding-up, administration of or dissolution of, or
any insolvency proceeding in relation to, the
65
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Borrower or any of its Subsidiaries, or for a voluntary arrangement, scheme of
arrangement or other analogous step in relation to the Borrower or any of its
Subsidiaries, or (iii) apply for any order for an injunction or specific
performance in respect of the Borrower or any of its Subsidiaries in relation to
any of the Financing Documents.
ARTICLE VIII
THE ADMINISTRATIVE AGENT


SECTION 8.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other
Financing Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Financing Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and, except as expressly provided in Section 8.06(a) or Section 8.06(b), the
Borrower shall not have rights, whether as a third-party beneficiary or
otherwise, of any such provisions. It is understood and agreed that the use of
the term “agent” herein or in any other Financing Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


SECTION 8.02 Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Financing Documents. Without limiting the
generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing,
(ii) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Financing Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Financing Document or applicable law,
66
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



including for the avoidance of doubt any action that may be in violation of the
automatic stay under the Bankruptcy Code or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code, and
(iii) except as expressly set forth in the Financing Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Financing Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Financing Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Financing Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Financing Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of
67
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
SECTION 8.06 Resignation of Administrative Agent.
(a) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a Lender)
which shall be a bank with an office in the United States, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
(b) If the bank serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such bank
remove such bank as Administrative Agent and, with the consent of the Borrower
(such consent not to be unreasonably withheld, conditioned or delayed and
provided such consent shall not be required for the appointment of any successor
Administrative Agent that is a Lender or an Affiliate of a Lender), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Financing
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the
68
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Financing Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Financing Documents, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Financing Document
or any related agreement or any document furnished hereunder or thereunder.
SECTION 8.08 No Other Duties. None of the Lenders, if any, identified in this
Agreement as a Mandated Lead Arranger or documentation agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as Mandated
Lead Arranger as it makes with respect to the Administrative Agent in the
preceding paragraph.
SECTION 8.09 No Liability. The Lenders are not partners or co-venturers, and no
Lender shall be liable for the acts or omissions of, or (except as otherwise set
forth herein in case of the Administrative Agent) authorized to act for, any
other Lender. The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement.
SECTION 8.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
69
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan and all other obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Section 2.13 and Section 9.03) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.13 and Section 9.03.
SECTION 8.11 Certain ERISA Matters.
(a) Each Lender (i) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (ii) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:
(A) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement;
(B) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(C) (I) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (II) such Qualified
Professional Asset Manager made the investment decision on
70
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (III) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84- 14 and (IV) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement; or
(D) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b) In addition, unless either (i) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (ii) a Lender has provided
another representation, warranty and covenant in accordance with sub-clause (D)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Financing Document or any documents related hereto or thereto).
(c) As used in this Section 8.11, the following terms have the respective
meanings set forth below:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE IX
MISCELLANEOUS


SECTION 9.01 Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy (or e-mail in
accordance with Section 9.01(b) below), as follows:
71
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------





(i) if to the Borrower, to it at Cleco Power LLC, 2030 Donahue Ferry Road,
Pineville, LA 71360-5226, Attention of Kazi Hasan, CFO (Telecopy No.
318-484-7777; Telephone No. 318-484-7701), with a copy to (which shall not
constitute notice) Cleco Corporate Holdings LLC, 2030 Donahue Ferry Road,
Pineville, LA 71360-5226, Attention of: Vincent Sipowicz, Treasurer
(Telecopy No. 318-484-7777; Telephone No. 318-484-7400), and Cleco Corporate
Holdings LLC, 2030 Donahue Ferry Road, Pineville, LA 71360-5226, Attention of
General Counsel (Telecopy No. 318-484-7685; Telephone No. 318-484-7675), and
Phelps Dunbar LLP, 365 Canal Street, Suite 2100, New Orleans, LA 70130-6534,
Attention of James Stuckey (Telecopy No. 504-568-9130; Telephone No.
504-584-9239);
(ii) if to the Administrative Agent, to it at Sumitomo Mitsui Banking
Corporation, Attention: Agency Loan Services Department, 277 Park Avenue, New
York, NY, 10172 (Facsimile: (212) 224-4501, E-mail:
AgencyServices@smbcgroup.com), with a copy to Linda Choi (E-mail:
Linda_Choi@smbcgroup.com) and Loan Capital Markets – Agency & Execution (E-mail:
CMRAgency@smbcgroup.com), and with a copy to (other than with respect to a
Borrowing Request or an Interest Election Request) Shearman and Sterling LLP,
599 Lexington Ave., New York, NY 10022-6069, Attention of Susan Hobart
(Telecopy No. 646-848-7847; Telephone No. 212-848-7847); and
(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email
72
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c) Any party hereto may change its address or telecopy number or email address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received by the recipient during its normal
business hours.
SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Financing Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Financing Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender may have had notice or knowledge of such Default or Event of Default at
the time.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified and no consent to any departure therefrom shall be effective except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall:
(i) extend, reinstate or increase the Commitment of any Lender without the
written consent of such Lender,
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder or change the currency of any
Loan, without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender directly affected thereby,
(iv) change Section 2.19(b) or (e) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
affected Lender whose share is to be decreased, or
73
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each affected Lender whose voting power is to be decreased;
provided that no amendment, waiver or consent with respect to any provision of
this Agreement that materially and adversely affects the Administrative Agent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent; and
provided, further, in each case, that any Lender that is a direct or indirect
owner of the Equity Interests of the Borrower and any Affiliate of such Person
(an “Affiliated Lender”) shall not, in any event, be entitled to vote (and the
Loans of any such Person shall be disregarded in such vote) unless such
amendment disparately or disproportionately affects such Affiliated Lender;
provided, however, if such vote is sufficient to effectuate any amendment,
modification, waiver, consent or other action, such Affiliated Lender shall be
deemed to have voted affirmatively. The Lenders shall use reasonable efforts to
promptly review any requests by the Borrower to amend, modify, supplement and/or
waive any provision in this Agreement or any related document.
(c) Notwithstanding the foregoing (but subject to the limitations set forth in
Section 9.02(b)(i), Section 9.02(b)(ii) and Section 9.02(b)(iii)), this
Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Financing Documents with the
Loans and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may upon prior written notice to the Administrative Agent and such
Non-Consenting Lender elect to replace such Non-Consenting Lender as a Lender
party to this Agreement, provided that, concurrently with such replacement,
(A) (i) another Person that is an Eligible Assignee which is reasonably
satisfactory to the Borrower shall agree, as of such date, to purchase for cash
at par the Loans and other Loan Obligations due to the Non-Consenting Lender
pursuant to an Assignment and Assumption and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of
clause (b) of Section 9.04; provided that in the case of any such assignment,
such assignment shall be sufficient (together with all other consenting Lenders)
to cause the adoption of the applicable change, waiver, consent or departure
from this Agreement and/or (ii) so long as no Event of Default shall have
occurred and be continuing, Borrower may repay at par all Loans and other Loan
Obligations of the Borrower owing to any such Non-Consenting Lender relating to
the Loans and participations held by such
74
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Non-Consenting Lenders as of such repayment date; provided, it is agreed and
understood that in the case of clauses (A)(i) and (A)(ii) above the pro rata
prepayment requirements otherwise required under this Agreement shall not apply,
and (B) the Borrower shall pay to such Non-Consenting Lender in same day funds
on the day of such replacement (1) all interest and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Section 2.16 and Section 2.18, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.17 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. In the event that a Non-Consenting Lender does not execute
an Assignment and Assumption pursuant to this Section within three (3) Business
Days after receipt by such Non-Consenting Lender of a notice of replacement
pursuant to this Section, the Administrative Agent shall be entitled (but not
obligated) to execute such an Assignment and Assumption on behalf of such
Non-Consenting Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the replacement Lender shall be effective for purposes
of this Agreement.
(e) Notwithstanding anything to the contrary in this Section 9.02, if any
amendment, waiver or consent to this Agreement is ministerial in nature or is
necessary to correct an error or inconsistency in this Agreement and does not
involve any material change, then the Administrative Agent may execute or
approve such amendment, waiver or consent in its discretion without seeking
instructions of the Required Lenders. The Administrative Agent shall provide to
each of the Lenders a copy of any such amendment, waiver or consent promptly
upon its effectiveness.
SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Mandated Lead Arranger, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent and Mandated Lead Arranger (limited, in the case of legal fees, to the
legal fees of one primary outside counsel and, to the extent reasonably
necessary and requested by the Mandated Lead Arranger, one outside Louisiana
counsel, in each case, for the Administrative Agent and the Mandated Lead
Arranger, taken as a whole), in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the Term Loan Facility, the preparation and administration of
this Agreement and the other Financing Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); provided,
however, under no circumstances shall the Borrower be responsible for any travel
or transportation costs of the Administrative Agent or Mandated Lead Arranger
and (ii) all expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender (but solely one counsel and, if requested by
the Mandated Lead Arranger, one Louisiana counsel, in respect of the
Administrative Agent, the Mandated Lead Arranger and the Lenders, collectively)
in connection with the enforcement or protection of its rights in connection
with this Agreement and any other Financing Document, including its rights under
this Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided, that, notwithstanding anything
herein to the contrary, other than
75
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



as set forth in this Section 9.03(a)(iii), the Borrower will not be responsible
for any other amounts relating to independent advisors, experts, counsel,
consultants or other Persons retained by the Administrative Agent, the Lenders
or the Mandated Lead Arranger. Any agreements that the Administrative Agent
enters into with independent advisors, experts, counsel, consultants or any
other Person involving costs to be reimbursed by the Borrower shall be required
to be approved by the Required Lenders and be in accordance with the terms of
the Financing Documents.
(b) The Borrower shall indemnify the Administrative Agent, each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising in connection with, or as a result of
(i) the preparation, execution or delivery of any Financing Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan, or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned, leased or operated
by the Borrower or any Subsidiary, or any Environmental Liability with respect
to the Borrower or any Subsidiary, or (iv) any actual claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or the material breach in bad
faith by any Indemnitee of its express obligations hereunder or any other
Financing Document. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under clause (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(d) To the fullest extent permitted by applicable law, none of the parties
hereto or to any other Financing Document shall assert, and each such party
hereby waives, any claim against any other party on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof or arising out of the activities in connection therewith;
provided, however, that, for the avoidance of doubt, the waiver in this Section
9.03(d) shall be without prejudice to the rights and remedies of an Indemnitee
under Section 9.03(b) with respect to any and all out-of-pocket losses, claims,
damages, liabilities and related expenses incurred by any Indemnitee as and to
the extent provided in Section 9.03(b).
76
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(e) In the event that any claim, litigation, investigation or proceeding shall
be brought against any Indemnitee relating to the matters set forth in
clause (a)(iii) of this Section 9.03, such Indemnitee shall promptly notify the
Borrower thereof, and the Borrower shall be entitled, in its sole discretion, to
assume and direct the defense thereof and appoint counsel of its own choosing in
connection therewith. The same shall be a condition to the ability of such
Indemnitee to receive any related indemnification contemplated herein.
Notwithstanding the Borrower’s assumption and direction of such defense or
election to appoint counsel to represent an Indemnitee in any action, such
Indemnitee shall have the right to employ separate counsel (including local
counsel, but only one such counsel in any jurisdiction in connection with any
action), and the Borrower shall bear the reasonable fees, costs and expenses of
such separate counsel if, and only if (i) the use of counsel chosen by the
Borrower to represent the Indemnitee would present such counsel with a conflict
of interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the Indemnitee and the Borrower, and the Indemnitee shall
have reasonably concluded that there may be legal defenses available to it or
other Indemnitees which are different from or additional to those available to
the Borrower, (iii) the Borrower shall not have employed counsel to represent
the Indemnitee within a reasonable time after notice of the institution of such
action shall have been received by the Borrower, or (iv) the Borrower shall
authorize the Indemnitee to employ separate counsel at their reasonable expense.
The Borrower shall not be liable for any settlement or compromise of any action
or claim by an Indemnitee affected without its prior written consent, but if
settled with the Borrower’s written consent, or if there is a final judgment
against an Indemnitee in any such proceeding, the Borrower agrees to indemnify
and hold harmless each Indemnitee in the manner and subject to the conditions
set forth in this Section 9.03. In any such claim or proceeding, the defense of
which is assumed by the Borrower, the Borrower agrees that it will not, without
the prior written consent of the relevant Indemnitees, which consent shall not
be unreasonably withheld, delayed or conditioned, settle any pending or
threatened claim or proceeding relating to the matters contemplated in this
clause (e) (whether or not such Indemnitee is a party to such claim or
proceeding) unless such settlement includes a provision unconditionally
releasing such Indemnitee from all liability in respect of any such claims or
proceedings by any releasing party related to or arising out of such relevant
proceedings and does not impose upon such Indemnitee any payment or performance
obligations or similar liability and does not contain any factual or legal
admission or finding by or with respect to such Indemnitee.
(f) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
(g) Each party’s obligations under this Section shall survive the termination of
the Financing Documents and payment of the obligations hereunder.
SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns
77
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



permitted hereby, Participants (to the extent provided in clause (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in Section 9.04(b)(ii) below, any
Lender may assign or sell (either as an assignment or any other means by which
title or interest in any rights, including economic rights, to its respective
Loans (or any portion thereof) are alienated, transferred, sold or otherwise
encumbered (including by use of any derivative instrument)) (for purposes of
this Section 9.04, an “assignment”) to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, delayed or conditioned) of:
(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof and provided, further, that no consent of the Borrower shall be required
for an assignment if an Event of Default has occurred and is continuing); and
(B) the Administrative Agent;
provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted, (y) any assignment made in violation of this proviso shall
be void ab initio and (z) no such consent by the Borrower or the Administrative
Agent shall be required for any assignment to a Qualified Eligible Assignee, and
the assigning Lender shall provide written notice of such assignment to a
Qualified Eligible Assignee to the Administrative Agent and the Borrower
promptly following such assignment.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans,
the amount of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 and will be in integral multiples of $1,000,000 in excess thereof
unless the Borrower otherwise consents, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan assigned;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 or such other fee as may be agreed in relation to
such Assignment
78
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



and Assumption, such fee to be paid by either the assigning Lender or the
assignee Lender or shared between such Lenders; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.
(iii) Subject to acceptance and recording thereof pursuant to Section
9.04(b)(iv), from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.16,
Section 2.17, Section 2.18 and Section 9.03, each only as to the costs, amounts
and claims relating to the period prior to such assignment). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with clause (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender with respect to the
entries applicable to such Lender and its Affiliates, at any reasonable time and
from time to time upon reasonable prior notice. For the avoidance of doubt the
parties intend that the Loans shall at all times be maintained in “registered
form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the
79
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.07(b), Section 2.18(e) or Section 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon, or otherwise
waived. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(vi) Notwithstanding anything set forth herein to the contrary, to the extent
that an assignment under this Section 9.04(b) results at the time of such
assignment in an increase in costs described in Section 2.16 or Section 2.18
from those being charged by the assigning Lender prior to such assignment
(measured as of the date on which the assignment is made to such assignee), then
the Borrower will not be required to pay such costs in excess of the comparable
costs that were required to be paid by the Borrower to the assigning Lender as
of such date (prior to giving effect to such assignment).
(c) Notwithstanding anything to the contrary in this Section 9.04, any Lender
may at any time, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more Persons (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement or any Financing
Document shall remain unchanged and such participation shall not constitute a
“Lender” hereunder; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and such participation
shall not give rise to any legal privity between the Borrower and the
Participant; (C) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (D) such
participation shall not entitle the Participant to consent to any amendments,
consents or waivers with respect to any Financing Document; provided, further
that no participation may be sold to any individual, the Borrower, the Sponsors,
any Affiliate of the Borrower or any Sponsor, or any private equity,
infrastructure or mezzanine fund. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and each other Financing Document and
to approve any amendment, modification or waiver of any provision of this
Agreement and each other Financing Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver to the extent such
amendment, modification or waiver would (i) extend the final scheduled maturity
of any Loan in which such Participant is participating, or reduce the rate or
extend the time of payment of principal or interest thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
the calculations in respect thereof shall not constitute a reduction in the rate
of interest), or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory prepayment of the Loans shall not
constitute a change in the terms of such participation) or (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.16, Section 2.17 and Section 2.18
80
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



(subject to the requirements and limitations therein, including the requirements
under Section 2.18(f) (it being understood that the documentation required under
Section 2.18(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under clause (b) of this Section; (B) shall not be entitled to
receive any payment under Section 2.16 or Section 2.18, unless such
participation shall have been made with the Borrower’s prior written consent,
and (C) shall not be entitled to receive any greater payment under Section 2.16
or Section 2.18, with respect to any participation greater than its
participating Lender would have been entitled to receive; provided further,
other than as provided in the foregoing clause (B), no participation shall
result in the Borrower having to pay any additional amounts as a result thereof.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(f) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other Loan Obligations under this
Agreement and each other Financing Document (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of doubt
the parties intend that the Loans shall at all times be maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto or otherwise affect
or alter the obligations or rights of the Borrower.
SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower in the Financing Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Financing Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the
Financing Documents and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Financing Document is
outstanding and unpaid. The provisions of Section 2.16, Section 2.17,
Section 2.18 and Section 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any other Financing Document
or any provision hereof or thereof.
81
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07 Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all of the Loan Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Financing Documents and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Financing Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Financing Document shall affect any right
that the Administrative Agent
82
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Financing Document against the Borrower or its
properties in the courts of any jurisdiction.
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Financing Document in any
court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Financing Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Mandated
Lead Arranger and the Lenders agrees to maintain the confidentiality of the
Information (as defined below) contained in any documents exchanged or otherwise
disclosed in connection with the transactions contemplated by the Financing
Documents, except that Information may be disclosed (a) to any of its respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Financing Document or any suit,
action or proceeding relating to this Agreement or any other Financing Document
or any action or proceeding relating to this
83
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



Agreement or any other Financing Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties or brokers) to any Hedging Arrangements or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder as permitted pursuant to the
Financing Documents, (g) with the prior written consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Mandated Lead Arranger, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower (except as a result of a breach of a confidentiality obligation known
to such Administrative Agent, Mandated Lead Arranger, Lender or respective
Affiliate). For the purposes of this Section, “Information” means all
information received from the Borrower or its Subsidiaries relating to the
Borrower or its Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries (except as a result of a breach of a confidentiality obligation
known to such Administrative Agent, Lender or Affiliate). Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each party’s obligations under this Section will terminate on the second (2nd)
anniversary of the date on which the principal of and interest on each Loan and
all fees and other Loan Obligations are paid in full.
SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
SECTION 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment,
84
Cleco Power LLC Credit Agreement



--------------------------------------------------------------------------------



waiver or other modification hereof or of any other Financing Document), the
Borrower acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders and their Affiliates, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Financing Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Financing Documents; and (iii) each
of the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
[Signature Pages Follow]




85
Cleco Power LLC Credit Agreement




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[Signature Pages Follow]


















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


CLECO POWER LLC, as Borrower


By: /s/ William G. Fontenot   
Name: William G. Fontenot
Title: Chief Executive Officer


By: /s/ Kazi Hasan          
Name: Kazi Hasan
Title: Chief Financial Officer




[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING
CORPORATION,
as Administrative Agent and as a Lender






By: /s/ Katie Lee           
Name: Katie Lee
Title: Director


[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------



COBANK, ACB,
as a Lender






By: /s/ Josh Batchelder       
Name: Josh Batchelder
Title: Managing Director
[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------



REGIONS BANK,
as a Lender






By: /s/ Jerry Wells          
Name: Jerry Wells
Title: Director
[Signature Page to Term Loan Agreement]